                                   Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 1 of 54



                             1   Timothy L. Reed, Bar No. 258034
                                 treed@fordharrison.com
                             2   Noah M. Woo, Bar No. 311123
                                 nwoo@fordharrison.com
                             3   FORD & HARRISON LLP
                                 1901 Harrison Street, Suite 1650
                             4   Oakland, CA 94612
                                 Telephone: 415-852-6910
                             5   Facsimile: 415-852-6925

                             6   Attorneys for Defendant WALMART INC.
                                 (erroneously sued as WALMART, INC.)
                             7

                             8
                                                               UNITED STATES DISTRICT COURT
                             9
                                                              NORTHERN DISTRICT OF CALIFORNIA
                         10

                         11      BRIDGETTE HANEY,                            Case No.
                         12                     Plaintiff,                   DECLARATION OF NOAH WOO IN
                                                                             SUPPORT OF DEFENDANT'S NOTICE O
                         13                v.                                OF REMOVAL TO THE UNITED STATES
                                                                             DISTRICT COURT FOR THE
                         14      WALMART, INC., and DOES 1 through           NORTHERN DISTRICT OF CALIFORNIA
                                 100,                                        PURSUANT TO 28 U.S.C. §§ 1332, 1441,
                         15                                                  AND 1446 (DIVERSITY JURISDICTION)
                                                Defendants.
                         16
                                                                             Action Filed:            February 9, 2021
                         17                                                  Action Removed:          April 9, 2021

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
F ORD & HARRISON
FORD    H ARRISON
       LLP                                                                          DECLARATION OF NOAH WOO ISO OF DEFENDANT
 A T T O R N E Y S AT
 ATTORNEYS         A T LAW
                       LAW
                                                                            -1-                       INC.’S NOTICE OF REMOVAL
                                                                                             WALMART INC.'S
        OAKLA ND
        OAKLAND
                                  Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 2 of 54



                             1         I, Noah Woo, declare as follows:

                             2         1.      I am over eighteen years of age, and have personal knowledge of each of the

                             3   matters set forth below and, if called as a witness, could and would testify competently to each

                             4   of them under oath.

                             5         2.      I am an attorney at Ford & Harrison and am counsel of record for Walmart Inc.

                             6   (“Defendant” or "Walmart")
                                 ("Defendant"    “Walmart”) in this case.

                             7         3.                                (“Plaintiff”) filed a Complaint on February 9, 2021, in
                                               Plaintiff Bridgette Haney ("Plaintiff')

                             8   the Superior Court of California, County of Contra Costa, entitled "Bridgette
                                                                                                    “Bridgette Haney v. Walmart,
                                                                                                                        Walmart,

                             9   Inc. and Does 1-100,"
                                               1-100,” Case No. C-21-00175. On March 12, 2021, Plaintiff served Defendant
                         10      with a copy of the Complaint, Summons, Notice of Case Management Conference, and

                         11      Unlimited Jurisdiction Civil Actions Packet via personal delivery on Walmart's
                                                                                                      Walmart’s agent for service

                         12      of process, CT Corporation. Attached hereto as Exhibit A is a true and correct copy of the

                         13      Service of Process Transmittal report provided to Walmart Inc. by its agent for service of

                         14      process, CT Corporation, which reflects service of process on March 12, 2021.

                         15            4.      Attached as Exhibit B are true and correct copies of the Complaint, Summons,

                         16      Notice of Case Management Conference, and Unlimited Jurisdiction Civil Actions Packet.

                         17            5.      On April 9, 2021, Defendant filed an Answer with the Superior Court of

                         18      California, County of Contra Costa. A true and accurate copy of Defendant's
                                                                                                 Defendant’s Answer is attached

                         19      hereto as Exhibit C. Upon receipt of the court endorsed/filed stamped copy of the Answer,
                         20      Defendant will lodge its Answer with this court. Defendant has not yet received a copy of the

                         21      court-endorsed and file-stamped copy.

                         22            6.      The foregoing exhibits constitute the entire file or record in Plaintiff's
                                                                                                              Plaintiff’s state-court

                         23      action, including all process, pleadings, and orders served upon or received by Walmart in this

                         24      action and/or filed in this action. To my knowledge, no further process, pleadings, or orders

                         25      related to this case have been filed in the Superior Court of California, County of Contra Costa,

                         26      or served by any party.

                         27            7.      Walmart Inc. is a corporation incorporated under the laws of the State of

                         28      Delaware. On April 2, 2021 I accessed the California Secretary of State’s
                                                                                                   State's website and conducted
F ORD & HARRISON
FORD    H ARRISON
       LLP                                                                                DECLARATION OF NOAH WOO ISO OF DEFENDANT
 A T T O R N E Y S AT
 ATTORNEYS         A T LAW
                       LAW
                                                                                -2-                         INC.’S NOTICE OF REMOVAL
                                                                                                   WALMART INC.'S
        OAKLA ND
        OAKLAND
                                  Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 3 of 54



                             1   a business search for "Walmart
                                                       “Walmart Inc.”
                                                                Inc." Through the Entity Detail page, I was able to access the

                             2   Statement of Information filed with the California Secretary of State. Attached as Exhibit D is a

                             3   true and correct copy of the California Secretary of State’s
                                                                                      State's Business Search —
                                                                                                              – Entity Detail page

                             4   for Walmart Inc., which shows that Walmart Inc. is a Delaware corporation. Attached hereto as

                             5   Exhibit E is a true and correct copy of the Statement of Information, which reflects that

                             6   Walmart Inc.’s
                                         Inc.'s principal place of business is in Bentonville, Arkansas.

                             7         8.      Walmart will promptly notify Plaintiff and the Clerk of the Superior Court of

                             8   California, County of Contra Costa, that the case has been removed. A true and accurate copy of

                             9   the notice to be mailed and served is attached hereto as Exhibit F. To avoid lodging duplicative
                        10       copies with this Court, the actual notice of removal was removed as an exhibit.

                        11             9.      I declare under penalty of perjury under the laws of the United States of

                        12       America and the State of California that the foregoing is true and correct.

                        13             Executed this 12th day of April 2021, in Oakland, California.

                        14

                        15

                        16                                                           NOAH WOO
                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
F ORD & HARRISON
FORD    H ARRISON
       LLP                                                                               DECLARATION OF NOAH WOO ISO OF DEFENDANT
 A T T O R N E Y S AT
 ATTORNEYS         AT L AW
                      LAW
                                                                               -3-                         INC.’S NOTICE OF REMOVAL
                                                                                                  WALMART INC.'S
        OAKLA ND
        OAKLAND
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 4 of 54




               EXHIBIT A
                    Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 5 of 54
A   lb.


J ®CT Corporation                                                                                               Service of
                                                                                                                Service of Process
                                                                                                                           Process
                                                                                                                Transmittal
                                                                                                                Transmittal
                                                                                                                 03/12/2021
                                                                                                                 03/12/2021
                                                                                                                 CT Log
                                                                                                                 CT Log Number
                                                                                                                        Number 539201693
                                                                                                                               539201693
          TO:
          TO:         Kim Lundy
                      Kim Lundy Service
                                Service Of
                                        Of Process
                                           Process
                      Walmart Inc.
                      Watmart Inc.
                      702 SW
                      702 SW 8TH
                             8TH ST
                                  ST
                      BENTONVILLE, AR
                      BENTONVILLE,  AR 72716-6209
                                       72716-6209

          RE:
          RE:         Process Served
                      Process Served in
                                     in California
                                        California

          FOR:
          FOR:        WALMART INC.
                      WALMART INC. (Domestic State: DE)
                                   (Domestic State: DE)




          ENCLOSED ARE
          ENCLOSED ARE COPIES
                       COPIES OF
                              OF LEGAL
                                 LEGAL PROCESS
                                       PROCESS RECEIVED
                                               RECEIVED BY
                                                        BY THE
                                                           THE STATUTORY
                                                               STATUTORY AGENT
                                                                         AGENT OF
                                                                               OF THE
                                                                                  THE ABOVE
                                                                                      ABOVE COMPANY
                                                                                            COMPANY AS
                                                                                                    AS FOLLOWS:
                                                                                                       FOLLOWS:

          TITLE OF
          TITLE OF ACTION:
                   ACTION:                                   Haney Bridgette, Pltf. vs. Walmart, Inc., et al., Dfts.
                                                             Name discrepancy noted.
          DOCUMENT(S) SERVED:
          DOCUMENT(S) SERVED:                                Summons, Complaint,
                                                             Summons, Complaint, Notice,
                                                                                 Notice, Attachment(s)
                                                                                         Attachment(s)
          COURT/AGENCY:
          COURT/AGENCY:                                      Contra Costa County - Superior Court - Martinez, CA
                                                             Case #
                                                             Case # C2100175
          NATURE OF
          NATURE OF ACTION:
                    ACTION:                                  Employee Litigation - Discrimination
          ON WHOM
          ON WHOM PROCESS
                  PROCESS WAS
                          WAS SERVED:
                              SERVED:                        C T Corporation System, Los Angeles, CA
          DATE AND
          DATE AND HOUR
                   HOUR OF SERVICE:
                        OF SERVICE:                          By Process Server on 03/12/2021 at 12:45
          JURISDICTION SERVED
          JURISDICTION SERVED ::                             California
          APPEARANCE OR
          APPEARANCE OR ANSWER
                        ANSWER DUE:
                               DUE:                          Within 30 days after service (Document(s) may contain additional answer dates)
          ATTORNEY(S) // SENDER(S):
          ATTORNEY(S)    SENDER(S):                          Brian D. Sudano
                                                             Sudano Law Firm
                                                             Sudano
                                                             1990 N. California Blvd.
                                                             8th Floor-Ste. 830
                                                             Walnut Creek, CA 94596
                                                             925-849-4183
          ACTION ITEMS:
          ACTION ITEMS:                                      CT has retained the
                                                                             the current log, Retain Date: 03/13/2021, Expected Purge Date:
                                                             03/18/2021
                                                             Image SOP
                                                             Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

          REGISTERED AGENT
          REGISTERED AGENT ADDRESS:
                           ADDRESS:                          C T Corporation System
                                                             818 West 7th Street
                                                             Los Angeles, CA 90017
                                                             877-564-7529
                                                             MajorAccountTeam2@wolterskluwer.com
                                                             MajorAccountTeam2@wolterskluwer.com
                          contained in
          The information contained in this Transmittal is
                                       this Transmittal is provided
                                                           provided by
                                                                    by CT for quick
                                                                       CT for quick reference only. It
                                                                                    reference only. It does not constitute
                                                                                                       does not constitute a
                                                                                                                           a legal opinion, and
                                                                                                                             legal opinion, and should
                                                                                                                                                should not
                                                                                                                                                       not otherwise
                                                                                                                                                           otherwise be
                                                                                                                                                                     be
          relied on,
          relied  on, as
                      as to
                         to the nature of
                            the nature  of action,
                                           action, the amount of
                                                   the amount  of damages,
                                                                  damages, the   answer date,
                                                                             the answer       or any
                                                                                        date, or     other information
                                                                                                 any other information contained
                                                                                                                       contained in
                                                                                                                                  in the included documents.
                                                                                                                                     the included               The recipient(s)
                                                                                                                                                   documents. The    recipient(s)
          of this
          of      form is
             this form  is responsible
                           responsible for
                                       for reviewing  and interpreting
                                           reviewing and  interpreting the included documents
                                                                       the included             and taking
                                                                                     documents and         appropriate action,
                                                                                                    taking appropriate action, including
                                                                                                                               including consulting
                                                                                                                                          consulting with its legal
                                                                                                                                                     with its       and other
                                                                                                                                                              legal and other
          advisors as
          advisors as necessary.
                      necessary. CT
                                 CT disclaims all liability
                                    disclaims all liability for
                                                            for the information contained
                                                                the information contained in
                                                                                          in this form, including
                                                                                             this form, including for
                                                                                                                  for any
                                                                                                                      any omissions
                                                                                                                          omissions or
                                                                                                                                    or inaccuracies
                                                                                                                                       inaccuracies that may be
                                                                                                                                                    that may be contained
                                                                                                                                                                contained
          therein.




                                                                                                                Page 1 of 1 / DP
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 6 of 54




               EXHIBIT B
                     Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 7 of 54


                                                                                                                                                   SUM-100
                                          SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE L4 CORTE)
                                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
                                                                                                                     -p[I LE                            D
(AVISO AL DEMANDADO):                                                                                                                         2021
 WALMART, INC., and DOES 1 through 100
                                                                                                                              FE'
                                                                                                                                            nced;
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 BR1DGETTE HANEY
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online SelfHelp Center (www.courtinfo.cagoviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fifing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornie.org), the California Courts Online Setkfelp Center
 (www.courfinfo.cagoviselfhekr), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The courts lien must be paid before the court will dismiss the case.
 IAWS01Lo hen demanded°. Sino msponde denim de 30 dies, la cone puede decker en su centre sin escucher su versiOn. Lee le infommcion a
continuacidn.
   Vane 30 DIAS DE CALENDARIO despues de quo le entreguen esta citackm ymetes kolas pare presenter une respuesta poiesaito en este
cone y hacer qua se enbegue una copla al demandante. Una carte o una Hamada telefdnlca no lo protegee. Su respueste poi escrito tiene qua ester
en fonnato legal =solo si desea qua procesen su case en le cotta Es tiosible qua haya un fonnulario qua ustedpuede usarpare su respuesta.
Puede encontrar estos formularlos de le cotta y mes Wormed& en el Centro de Ayude de las Codes de California (wKw.sucone.ce.gov), enle
biblioteca de !eyes de su condado o en la cone qua le quede mils come. Sino puede pager la cuote de presentecan, pida al secreterio de Ia carte qua
le dr) un fonnulatio de exencion de pago de motes. Sino presents su respuesta a tiempo, puede perder el caso poiincumpfirniento y la cone Ie padre
guitar su weld°, &rem y Dienes sin mbs advertencie.
   Hay otros requisites legates. Es mcomendeble qua llama a un abogado inmediaternente. Sino conoce a un abogado, puede !lamer a un serviclo de
remisida a abogados. Sino puede pager a un abogado, es posible qua COMA con los requisitospare obtener se:violas legates gratuitos de un
programa de serviclos legates sin fines de lucre. Puede enconbarestos grupos sin fines de lucre en el silo web de California Legal Services,
(www.lawhelpcalifonde.ora en el Centro de Ayuda de les Cortes de California, (www.sucotte.cegov) o port/enclose en contact° con la cone o
colegio de abogados locales. AVISO: Par ley, le cone Ilene detach° a redamar las cuotas y los costos exentos poiImponer un gravamen sans
cuelquler recuperechin de 310,000 6 mils de valor reciblde =clients un acuerdo o une conceskin de mbar(*) en an case de derecho civil. Vane qua
pager elgravamen de la cotta antes de qua la cone puede desechar el caso.
The name and address of the court is:                                                          CASE NUKSIR:limoft feis):
(Et nombre y direccion de Is cotta es):  Contra Costa County Superior Court
                                         725 Court Street                                          C  4
                                         Martinez, CA 94553
The name, address, and telephone number of &MVPs attorney, or plaintiff without an attorney, Is: (El      Me Ia direccidn y el nOmero
de teldfono del abogado del demandante, o del demandante qua no tient, abogado, es):
Brian D. Sudano, Esq./Sudano Law Firm, 1990 N. California Blvd., Ste: 830- 8th Floor, Walnut Cree          cl: 925) 849-4183
DATE:                                                                           Clerk, by                                     Deputy
                                                                                      etado)                                 (Adjunto)
(Fecha) oqB            0 9 O21
(Forproof enace oflirs summons. use Proof of Service of Summons (form POS-010).)
                                                                                (Secr
(Para pnieba de entmga de este citation use el formularfo Proof of Service of Summons, (POS
                                NOTICE TO THE PERSON SERVED: You are served
 (SEAL!
                                1. ED as an individual defendant.
          ART C>     i          2. ED as the person sued under the fictitious name of (specify):
                 ...
  e14/et•
       ,•
                        tvo
                                3. rgl on behalf of (specify): 4/&//14               L             i2 2G
                                    under.        CCP 416.10 (corporation)                        [] CCP 416.60 (minor)
     e.;*              /Z4                        CCP 416.20 (dalliedcorporation)                E3 CCP 416.70 (conservatee)
                                           ED CCP 416.40 (aSociation or partnership) ED CCP 416.90 (authorized person)
           tI 122:                                other (specify):
                                4.        by personal delivery on (date)
                                                                                                                               Pane                        1of I
Rem Adopted Ice Mandatory Use                                         SUMMONS                                                 Code of CM Procedure §§ 412.20, 485
Judicial Cornell of California                                                                                                                 wiev.couria.calor
titliW1C0 (Rev. Ady 1, 20091
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 8 of 54




                 1   BRIAN D. SUDANO, Esq. (State Bar No. 255427)
                     SUDANO LAW FIRM
                 2   1990 N. California Blvd., 8'h Floor- Ste. 830
                 3
                     Walnut Creek, CA 94596
                     Telephone: (925) 849-4183
                                                                                                                   E
                     Facsimile: (925) 849-4185                                                     FEB             021
                 4   Email:      bsudano@sudanolaw.com
                                                                                                             OP    B axon!
                                                                                                             OP
                 5   Attorney for Plaintiff
                 6
                 7                                                                           oto
                 8
                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 9
                                                FOR THE COUNTY OF CONTRA COSTA                      PER                           1v;114-10
                                                                                                                                          5
                10                                                                                   c r,,E.,..•
                                                                                                                     r       it s:5
           iOn. 11
           6 12      BRIDGETTE HANEY                                     Case Number:
                                                                                   C 21 . '00175
                13                Plaintiff,                             COMPLAINT FOR DAMAGES
                14   VS.                                                           UNLIMITED CIVIL CASE
                                                                                (Amount demanded exceeds $25,000)
                15   WALMART, INC., and
     trc                                                        0""
                                                                •
                     DOES 1 through 100,                                             JURY TRIAL DEMANDED
           .4 16
0           8                                                              1.     DISCRIMINATION BASED ON
              17                  Defendants.                                     RACE
                                                                           2.     DISCRIMINATION BASED ON
CO         ca
                18                                                                SEXUAL ORIENTATION
                                                                           3.     DISCRIMINATION BASED ON
                19                                                                GENDER
                                                                           4.     DISCRIMINATION BASED ON AGE
                20                                                         5.     HOSTILE WORK ENVIRONMENT
           0                                                               6.     INTENTIONAL INFLICATION OF
           2: 21                                                                  EMOTIONAL DISTRESS
                                                                           7.     WRONGFUL TERMINATION IN
                22                                                                VIOLATION OF PUBLIC POLICY
                                                                           8.     FAILURE TO PREVENT
                23                                                                DISCRIMINATION AND
                                                                                  HARASSMENT
                24

                25
                26

                27

                28


                                                     COMPLAINT FOR DAMAGES
                                                    Haney, et at, v. Walmart, Inc., et. aL
                                                                                                                        Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 9 of 54




                                                                                                               1   Plaintiff alleges:
                                                                                                               2                                                  L
                                                                                                                                                          PROCEDURAL HISTORY
                                                                                                               3
                                                                                                               4 1.      Plaintiff BRIDGETTE HANEY (hereinafter referred to as "Plaintiff"), within three years of the
                                                                                                               5 causes of action alleged herein, filed a Charge of Discrimination against Defendant WALMART,
                                                                                                               6 INC., (hereinafter referred to as "Defendant") with the State of California Department of Fair
                                                                                                               7 Employment and Housing (DFEH).
                                                                                                               8 2.      Within one year of the filing with the Charge of Discrimination with the DFEH, Plaintiff is filing
                                                                                                               9 this civil complaint.
                                                                                                              10                                                  II.
                                                                                                                                                       JURISDICTION AND VENUE
                                     1990 N. California Blvd., 8th Floor- Suite 830, Walnut Creek, CA 94596




                                                                                                              11
                                                                                                              12 3.      The amount in controversy exceeds the jurisdictional limits of this Court.
                                                                                                              13 4.      Venue is proper in Contra Costa County, California as the causes of action complained of herein
SLTDANO LAW FIRM




                                                                                                              14 occurred in Contra Costa County, California.
                   ATTORNEY AT LAW




                                                                                                              15
                                                                                                                                                                     PARTIES
                                                                                                              16                                                   ;•r
                                                                                                              17 5.      Plaintiff is an adult person and resident of the State of California.

                                                                                                              18 6.      Defendant is a corporation doing business within the State of California and is subject to suit
                                                                                                              19 under the California Fair Employment and Housing Act, Government Code Section 12900 et seq.
                                                                                                              20 (FEHA), in that Defendant regularly employs five or more employees.
                                                                                                              21   7.    Plaintiff is ignorant of the true names and capacities of Defendants sued herein as DOES 1
                                                                                                              22 through 100, inclusive, and therefore sues these Defendants by such fictitious names pursuant to
                                                                                                              23 California Code of Civil Procedure Section 474. Plaintiff is informed and believes and thereon alleges
                                                                                                              24 that each of the fictitiously named Defendants are maliciously, intentionally, willfully, and/or
                                                                                                              25 negligently responsible in some manner for the occurrences herein alleged and that their acts and
                                                                                                              26 omissions proximately caused the herein described injuries and damages to Plaintiff and in taking the
                                                                                                              27 actions was acting within the course and scope of his or her authority as an agent, servant, partner,
                                                                                                              28 employee, and/or supervisor with the permission and consent of the co-Defendants. Accordingly,

                                                                                                                                                                         2
                                                                                                                                                         COMPLAINT FOR DAMAGES
                                                                                                                                                        Haney, el aL v.Walmart, Inc, et. al.
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 10 of 54




              1   Plaintiff prays for leave to amend this Complaint to set forth true names and capacities when the same

              2   have been ascertained.
              3 8.       Plaintiff is informed and believes and thereon alleges that Defendants DOES 1 through 100, and
              4 each of them, were agents, servants, employees and/or joint venturers of each of the other Defendants
              5 were at all times acting within the course and scope of said agency, employment and/or joint venture
              6 and each of the Defendants have knowingly accepted and ratified the acts and omissions of each of the
              7 other Defendants and are responsible in some manner for the acts herein alleged. Plaintiff is further
              8   informed and believes and thereon alleges that Defendants herein authorized and consented to the acts

              9 alleged herein to the remaining Defendants.

             10                                                IV.
                                                      GENERAL ALLEGATIONS
         0, 11
         a.
         a.
         6 12     9.     Plaintiff began working at WALMART, INC. in 1995 as an overnight stocker at the Union City

         c! 13    Walmart Stores.

         I   14   10. After numerous promotions, Plaintiff became the ASM in the Oakland, California Walmart in
             15 2001.
    k-
         g 16 11. Plaintiff transferred to the Martinez Walmart Store in approximately 2003 or 2004 under Store
0 t
             17   Manager Marco Campbell.
B            18   12. When Michael Phillips became Plaintiff's manager, he would make numerous comments about

         .0E 19   her concerning gender and sexual orientation, as well as comments that showed animus towards

             20   African Americans and older workers.
         2' 21    13. Michael Phillips referred to her as an "Oompa Loompa", would tell her that she reminded her of

             22 "Daddy" on "Orange is the New Black", would send texts of African-American babies in diapers with
             23   the caption "Thuggies", referred to two CSMs as "a waste of white skin", made a comment directed

             24   towards her that "real men have dicks", and that "there is just no femininity with her".
             25   14. Michael Phillips had told an CSM in her 60s that he promoted a younger female employee in her

             26 20s over her because the younger employees had a technological advantage over the older employee

             27 and the younger employees were smarter than older employees.

             28   15. In addition to having bias based on these protected characteristics, he also favored employees

                                                                         3
                                                       COMPLAINT FOR DAMAGES
                                                      Haney, et al. v. Walmart, Inc., et. aL
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 11 of 54
          • /
            1
            4

4




                 1   that were under 40 and/or females that participated in a flirtation and/or sexual conduct with Michael

                 2   Phillips.

                 3 16. One ASM that was given particular favor was Olga. Olga was under 40 years old and would
                 4   frequently flirting with Michael Phillips and based on information and belief, engaged in a sexual
                 5 relationship with him.
                 6 17. Olga was allowed to violate numerous policies and receive benefits other ASMs would not
                 7 because they would not flirt or engage in sexual conduct with Michael Phillips.

                 8 18. Olga frequently violated the dress code by wearing miniskirts, leggings, tank tops, and tight
                 9 clothes that were against Walmart company policy without reprimand. Had Plaintiff engaged in the

                10   conduct, she would have been reprimanded.
            gH 11 19. Olga's schedule was 8-5, but she was allowed to show up at an hour or two late without
            6 12 reprimand. Had Plaintiff engaged in the conduct, she would have been reprimanded.
            cl 13 20. Olga could change her days off, her hours, and choose which department she would work.
                14 Plaintiff was not allowed to do so.
          5 07 15 21. Michael Phillips told Olga he would protect her job and do everything in his power to make sure
    P.-   I-- a
          ;"      that she would be promoted. Plaintiff was not provided any protection and was targeted for
    Ogg
                17 termination.
    cn '4 1     18 22. On February 26, 2020, Plaintiff was terminated by her new Store Manager Beau. He terminated
            g   19 Plaintiff but informed her the decision was made before he came on and he had no choice in it.
                20 23.
            0
                21 24. Plaintiff was terminated from her employment at WALMART, INC. because of her age, gender,

                22   race, and/or sexual orientation.

                23 25. Other ASMs who had departments that did not perform as well were evaluated as Solid
                24 Performers and allowed to stay.
                25 26. Defendant had a policy and/or procedure that incentivized and/or directed store managers to

                26 terminate older workers that had higher salaries by setting guidelines that determined both the number

                27 of ASMs per store, as well as putting forth budget restraints that resulting in an adverse impact on

                28 older.workers as a group.

                                                                           4
                                                          COMPLAINT FOR DAMAGES
                                                         Haney, el al. v.Walmarl, Inc., el.
                   Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 12 of 54
 •   k




          1   27. ASMs that had been at WALMART, INC. the longest earned more money than younger workers

          2 with lower salaries and the focus on profits encouraged and/or directed Store Managers to terminate
          3 the older workers that had been employed the longest.
          4 28. Of all the long-term employees over 40 that were terminated, a disproportionate number were
          5 women, despite the male ASMs not performing any better, and in some cases, worse than the female
          6   ASMs that were terminated.
          7 29. Plaintiff is homosexual, a woman, and African American, and was over 40-years old at the time
          8 of the adverse employment actions and harassment.
          9                                                V.
                                                FIRST CAUSE OF ACTION
         10                                 DISCRIMINATION BASED ON RACE
                                               (Government Code § 12940(a))
         11                  By Plaintiff BRIDGETTE HANEY Against Defendant WALMART, INC.
                                                  and DOES 1 through 100
     6 12
     cg 13    30. Plaintiff incorporates all previous paragraphs as if set forth herein in their entirety.

         14 31. Defendants' discriminatory actions against Plaintiff, as alleged above, constituted unlawful

SSA  A' 15 discrimination in employment because of race in violation of Government Code Section 12940 et seq.

         16   32. As a proximate result of Defendants' discriminatory actions against Plaintiff, as alleged above,
         17   Plaintiff has been harmed in that Plaintiff has suffered the loss of the wages, benefits, retirement and
         is   additional amounts of money Plaintiff would have received if her employment continued, including,
     e 19     but not limited to, raises, disability pay, and bonuses. As a result of such discrimination and

     i   20 consequent harm, Plaintiff has suffered such damages in an amount according to proof.
     " 21     33. As a further proximate result of Defendants' discriminatory actions against Plaintiff, as alleged
         22 above, Plaintiff has been harmed in that Plaintiffs have suffered humiliation, mental anguish,
         23 emotional and physical distress, and have been injured in mind. As a result of such discrimination and
         24 consequent harm, Plaintiff has suffered such damages in an amount according to proof.

         25 34. The above-recited actions of Defendants were done with malice, fraud, or oppression, and in

         26 conscious and reckless disregard of Plaintiff's rights under the FEHA and were ratified by managing
         27 agents.

         28 ////

                                                                     5
                                                    COMPLAINT FOR DAMAGES
                                                   Haney, et aL v. Walmart, Inc., et. al.
       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 13 of 54




 1
                                                  VI.
                                      SECOND CAUSE OF ACTION
                        DISCRIMINATION BASED ON SEXUAL ORIENTATION
 3                                    (Government Code § 12940(a))
                    By Plaintiff BRIDGETTE HANEY Against Defendant WALMART, INC.
 4                                       and DOES 1 through 100
 5 35. Plaintiff incorporates all previous paragraphs as if set forth herein in their entirety.
 6 36. Defendants' discriminatory actions against Plaintiff, as alleged above, constituted unlawful
 7 discrimination in employment because of sexual orientation in violation of Government Code Section
 8 12940 et seq.
9 37. As a proximate result of Defendants' discriminatory actions against Plaintiff, as alleged above,

10 Plaintiff has been harmed in that Plaintiff has suffered the loss of the wages, benefits, retirement and
11   additional amounts of money Plaintiff would have received if her employment continued, including,

12 but not limited to, raises, disability pay, and bonuses. As a result of such discrimination and
13 consequent harm, Plaintiff has suffered such damages in an amount according to proof.
14 38. As a further proximate result of Defendants' discriminatory actions against Plaintiff, as alleged
15 above, Plaintiff has been harmed in that Plaintiffs have suffered humiliation, mental anguish,
16 emotional and physical distress, and have been injured in mind. As a result of such discrimination and
17 consequent harm, Plaintiff has suffered such damages in an amount according to proof.
18 39. The above-recited actions of Defendants were done with malice, fraud, or oppression, and in
19 conscious and reckless disregard of Plaintiff's rights under the FEHA and were ratified by managing
20 agents.
21
22                                           •  VII.
                                      THIRD CAUSE OF ACTION
23                               DISCRIMINATION BASED ON GENDER
                                     (Government Code § 12940(a))
24                 By Plaintiff BRIDGETTE HANEY Against Defendant WALMART, INC.
                                        and DOES 1 through 100
25
     40. Plaintiffs incorporates all previous paragraphs as if set forth herein in their entirety.
26
     41. Defendants' discriminatory actions against Plaintiffs, as alleged above, constituted unlawful
27
     discrimination in employment because of gender in violation of Government Code Section 12940 et
28
     seq.
                                                      6
                                           COMPLAINT FOR DAMAGES
                                          Haney, el al. i.Waintarl, Inc., et al.
                Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 14 of 54




          1   42. As a proximate result of Defendants' discriminatory actions against Plaintiff, as alleged above,
          2   Plaintiffs have been harmed in that Plaintiffs has suffered the loss of the wages, benefits, retirement
          3 and additional amounts of money Plaintiffs would have received if her employment continued,
          4   including, but not limited to, raises, disability pay, and bonuses. As a result of such discrimination and
          5 consequent harm, Plaintiffs have suffered such damages in an amount according to proof.
          6 43. As a further proximate result of Defendants' discriminatory actions against Plaintiffs, as alleged
          7 above, Plaintiffs have been harmed in that Plaintiffs have suffered humiliation, mental anguish,

          8 emotional and physical distress, and have been injured in mind. As a result of such discrimination and
          9 consequent harm, Plaintiff have suffered such damages in an amount according to proof.
         10 44. The above-recited actions of Defendants were done with malice, fraud, or oppression, and in

         11   conscious and reckless disregard of Plaintiff's rights under the FEHA and were ratified by managing

    6 12 agents.
         13
         14                                              VIII.
                                              FOURTH CAUSE OF ACTION
         15                                 DISCRIMINATION BASED ON AGE
s                                              (Government Code § 12940(a))
         16                 By Plaintiff BRIDGETTE HANEY Against Defendant WALMART, INC.
                                                  and DOES 1 through 100
         17
              45. Plaintiffs incorporates all previous paragraphs as if set forth herein in their entirety.
         18
              46. Defendants' discriminatory actions against Plaintiffss, as alleged above, constituted unlawful
         19
              discrimination in employment because of age in violation of Government Code Section 12940 et seq.
         20
    a.        47. As a proximate result of Defendants' discriminatory actions against Plaintiff, as alleged above,
         21
              Plaintiffs have been harmed in that Plaintiffs has suffered the loss of the wages, benefits, retirement
         22
              and additional amounts of money Plaintiffs would have received if her employment continued,
         23
              including, but not limited to, raises, disability pay, and bonuses. As a result of such discrimination and
         24
              consequent harm, Plaintiffs have suffered such damages in an amount according to proof.
         25
              48. As a further proximate result of Defendants' discriminatory actions against Plaintiffs, as alleged
         26
              above, Plaintiffs have been harmed in that Plaintiffs have suffered humiliation, mental anguish,
         27
              emotional and physical distress, and have been injured in mind. As a result of such discrimination and
         28
              consequent harm, Plaintiff have suffered such damages in an amount according to proof.
                                                                     7
                                                    COMPLAINT FOR DAMAGES
                                                   Haney, et al. v.Walmart, Inc., et. al.
        Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 15 of 54




 1   49. The above-recited actions of Defendants were done with malice, fraud, or oppression, and in

 2   conscious and reckless disregard of Plaintiffs rights under the FEHA and were ratified by managing
 3 agents.
 4
                                                  IX.
 5                                   FIFTH CAUSE OF ACTION
                            HOSTILE WORK ENVIRONMENT HARASSMENT
 6                                  (Government Code § 12940(j))
                                    By Plaintiff Against Defendants
 7                                     and DOES 1 through 100
 8 50. Plaintiffs incorporate all previous paragraphs as if set forth herein in their entirety.
 9 51. Pursuant to Government Code § 12923(a), the Legislature has declared that purpose of the laws
10 concerning harassment under the DFEH are to provide all Californians with an equal opportunity to
11   succeed in the workplace and should be applied accordingly by the courts.

12   52. The Legislature further declared that harassment creates a hostile, offensive, oppressive, or

13   intimidating work environment and deprives victims of their statutory right to work in a place free of
14 discrimination when the harassing conduct sufficiently offends, humiliates, distresses, or intrudes upon
15 its victim, so as to disrupt the victim's emotional tranquility in the workplace, affect the victim's
16 ability to perform the job as usual, or otherwise interfere with and undermine the victim's personal
17 sense of well-being.
18 53. To affect this purpose, the Legislature affirmed its approval of the standard set forth by Justice

19 Ruth Bader Ginsburg in her concurrence in Harris v. Forklift Systems (1993) 510 U.S. 17 that in a
20 workplace harassment suit "the plaintiff need not prove that his or her tangible productivity has
21   declined as a result of the harassment. It suffices to prove that a reasonable person subjected to the

22 discriminatory conduct would find, as the plaintiff did, that the harassment so altered working
23 conditions as to make it more difficult to do the job." (Id. at 26).
24   54. Under Government Code § 12923(b) the Legislature declared, "A single incident of harassing

25 conduct is sufficient to create a triable issue regarding the existence of a hostile work environment if

26 the harassing conduct has unreasonably interfered with the plaintiff's work performance or created an
27 intimidating, hostile, or offensive working environment. In that regard, the Legislature hereby declares

28 its rejection of the United States Court of Appeals for the 9th Circuit's opinion in Brooks v. City of

                                                             8
                                           COMPLAINT FOR DAMAGES
                                          Haney, el al. v. Walmart, Inc., et. al.
       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 16 of 54




 1   San Mateo (2000) 229 F.3d 917 and states that the opinion shall not be used in determining what kind

 2 of conduct is sufficiently severe or pervasive to constitute a violation of the California Fair
 3   Employment and Housing Act."

 4 55.     Pursuant to 12923(c) the Legislature declared that "the existence of a hostile work environment
     depends upon the totality of the circumstances and a discriminatory remark, even if not made directly

 6   in the context of an employment decision or uttered by a nondecisionmaker, may be relevant,

 7 circumstantial evidence of discrimination." The Legislature further affirmed the decision in Reid v.
 8 Google, Inc. (2010) 50 Ca1.4th 512 in its rejection of the "stray remarks doctrine."
 9   56. Pursuant to 12923(e) the Legislature declared that harassment cases are rarely appropriate for
10 disposition on summary judgment, affirming )slazir v. United Airlines. Inc. (2009) 178 Cal.App.4th
11   243 and its observation that hostile working environment cases involve issues "not determinable on

12   paper."

13 57. Defendants' harassing actions against Plaintiff based on race, gender, sexual orientation, and/or
14 age, as alleged above, constituted unlawful harassment under the FEHA as Defendants were harassing
15   Plaintiff because of one or more of these protected characteristics.

16 58. The harassing conduct was severe and/or pervasive in that it made Plaintiff's job more difficult
17 to perform.
18 59. The individual acts complained of herein unreasonably interfered with the Plaintiff's work

19 performance and created an intimidating, hostile, and offensive working environment.
20 60. A reasonable person in Plaintiff's circumstances would have considered the work environment to

21   be intimidating, hostile, abusive and/or offensive, as Plaintiff did.

22 61. Plaintiff's supervisors engaged in harassing conduct.
23 62. As a proximate result of the harassing actions against Plaintiff, as alleged above, Plaintiff have
24 been harmed in that Plaintiff suffered humiliation, mental anguish, emotional and physical distress,
25 and have been injured in mind. As a result of such harassment and consequent harm, Plaintiff has

26 suffered such damages in an amount according to proof.
27 63. The above-recited actions of Defendants were done with malice, fraud, or oppression, and in

28 reckless disregard of Plaintiff's rights under the FEHA.

                                                             9
                                           COMPLAINT FOR DAMAGES
                                          Haney, et al. v. Wahnart, Inc., et. al.
                 Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 17 of 54




           1                                              X.
                                           SIXTH CAUSE OF ACTION
           2                     INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                           By Plaintiff Against Defendant
           3                                  and DOES 1 through 100
           4 64. Plaintiff hereby incorporate all previous paragraphs as if set forth in their entirety herein.
           5   65. Makalita Toki, Michael Phillips, Ed Pettigrew, and/or Defendants abused their positions to
           6 intentionally discriminate and ultimately terminate Plaintiff.
           7 66. As alleged in this complaint, their actions were knowing, intentional, and willful and done with a
           8   reckless disregard of the probability of causing plaintiff emotional distress while in the scope of their
           9 employment with Defendant.
          10 67. As a proximate result of defendants' conduct, as alleged in this compliant, Plaintiff suffered
          II   extreme mental anguish and emotional distress, all to her general damages.
    a
          12 68. In failing to correct the defects at all despite Plaintiff's numerous requests to do so as alleged in
    U 13 this complaint, Defendants' conduct was malicious and oppressive, in that it was conduct carried on by
          14 the Defendants in willful and conscious disregard of Plaintiff's rights and subjected Plaintiff to cruel
    :31   15 and unjust hardship. Plaintiff is therefore entitled to recover punitive damages.
          16                                            XI.
0                                       SEVENTH CAUSE OF ACTION
          17                WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                                          By Plaintiff against Defendant
    ge 18                                   and DOES 1 through 100
    g     19 69. Plaintiff incorporates all previous paragraphs as though fully set forth herein.
    3     20   70. Defendants terminated Plaintiff because of her gender and/or age.

    g 21       71. As a proximate result of defendants' wrongful termination in violation of public policy, as
          22 alleged above, Plaintiff has been harmed in that Plaintiff has suffered the loss of the wages, benefits,
          23 and additional amounts of money Plaintiff would have received if his employment continued,
          24   including, but not limited to, raises. As a result of such discrimination and consequent harm, Plaintiff

          25 has suffered such damages in an amount according to proof.
          26 72. As a further proximate result of defendant's wrongful termination in violation of public policy,
          27 as alleged above, Plaintiff has been harmed in that Plaintiff has suffered humiliation, mental anguish,
          28 and emotional and physical distress, and has been injured in mind. As a result of such discrimination

                                                                    I0
                                                     COMPLAINT FOR DAMAGES
                                                    Haney, et al v.Walmart, Inc., et. al.
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 18 of 54




              1   and consequent harm, Plaintiff has suffered such damages in an amount according to proof.
              2   73. The above-recited actions of defendants were done with malice, fraud, or oppression, and in
              3 reckless disregard of Plaintiffs rights by a managing agent of Defendants, ratified by Defendants,
              4 and/or part of a pattern and practice by Defendants.
              5                                               XII.
                                               EIGHTH CAUSE OF ACTION
              6                   FAILURE TO PREVENT DISCRIMINATION and HARASSMENT
                                               (Gov. Code §§ 12940(j) and (k))
              7                                 By Plaintiff Against Defendant
                                                  and DOES 1 through 100
              8
                  1.     Plaintiff incorporates all previous paragraphs as if set forth herein in their entirety.
              9
                  2.     Defendants failed to take all reasonable steps to prevent discrimination and harassment.
             10
                  3.     As a proximate result of Defendants' failure to prevent discrimination, harassment and retaliation
             11
                  as alleged above, Plaintiff has been harmed in that Plaintiff has suffered the loss of the wages,
        6    12
                  benefits, retirement and additional amounts of money Plaintiff would have received if their
        S 13
        5         employment continued, including, but not limited to, raises, disability pay, and bonuses. As a result of
                                                                    E.
             14
                  such failure to prevent discrimination and consequent harm, Plaintiff has suffered such damages in an
        7 15
                  amount according to proof.
             16
                  4.     As a further proximate result of Defendants' failure to prevent discrimination, harassment and
    r   & 17
                  retaliation as alleged above, Plaintiff has been harmed in that Plaintiff has suffered humiliation, mental
B       ta   18
                  anguish, emotional and physical distress, and have been injured in mind. As a result of such failure to
        E    19
        a         prevent discrimination and consequent harm, Plaintiff has suffered such damages in an amount
             20
        0         according to proof.
             21
                  5.     The above-recited actions of Defendants were done with malice, fraud, or oppression, and in
             22
                  reckless disregard of Plaintiff's rights under the FEHA.
             23
                                                                    XIII.
             24                                               JURY DEMANDED
             25 Plaintiff demand a jury trial for all causes of action.
             26 WHEREFORE, Plaintiff prays for judgment as follows:
             27 74. For general damages according to proof;
             28 75. For past and future medical expenses; j

                                                                           11
                                                         COMPLAINT FOR DAMAGES
                                                        Haney, et al. v. Walmart, Inc., et. al.
             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 19 of 54




       1   76. For punitive damages in an amount appropriate to punish Defendants for their wrongful conduct
       2        and set an example for others;

       3   77. For prejudgment interest on the sum of damages awarded;
       4   78. For reasonable attorney's fees pursuant to Code of Civil Procedure Section 1021.5 and

       5        Government Code Section 12965(b);

       6   79. For costs of suit herein incurred;
       7 80. For prejudgment interest on the sum of damages awarded;
      8    81. For such other and further relief as the court deems proper.
      9 Dated: February 3, 2021                                           SUDANO LAW FIRM

      10


                                                                 By:
                                                                          BRIAN D. SUDANO, Esq.
                                                                          Attorney for Plaintiffs



      15
   16
 8
• 17
ro
   18
.9
   19
:14
• 20
0
a.
• 21
      22
      23
      24
      25
      26
      27

      28

                                                               12
                                               COMPLAINT FOR DAMAGES
                                              Haney, et at v. Walmart, Inc.. el. al.
      Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 20 of 54


                             SUPERIOR COURT - MARTI. .4
                             COUNTY OF CONTRA COSTA
                             MARTINEZ, CA, 94553

HANEY VS WALMART, INC.

NOTICE OF CASE MANAGEMENT CONFERENCE                         CIVMSC21-00175

1.   NOTICE: THE CASE MANAGEMENT CONFERENCE HAS BEEN SCHEDULED FOR:

DATE:     06/29/21        DEPT:   21        TIME:    8:30

THIS FORM, A COPY OF THE NOTICE TO DEFENDANTS, THE ADR INFORMATION
SHEET, A BLANK CASE MANAGEMENT CONFERENCE QUESTIONNAIRE, AND A BLANK
STIPULATION FORM ARE TO BE SERVED ON OPPOSING PARTIES. ALL PARTIES
SERVED WITH SUMMONS AND COMPLAINT/CROSS-COMPLAINT OR THEIR ATTORNEY
OF RECORD MUST APPEAR.

2. You may    stipulate to an earlier Case Management Conference. If
all parties   agree to an early Case_Management Conference, please
contact the   Court Clerk's Office at (925)608-1000 for Unlimited Civil
and Limited   Civil cases for assignment of an earlier date.

3. You must be familiar with the case and be fully prepared to par-
ticipate effectively in the Case Management Conference and to discuss
the suitability of this case for the EASE Program, private mediation,
binding or non-binding arbitration, and/or use of a Special Master.

4. At any Case Management_Conference the court may make pretrial
orders including the following:

     a.    an order   establishing a discovery schedule
     b.    an order   referring the case to arbitration
     c.    an order   transferring thelcase to limited jurisdiction
     d.    an order   dismissing fictitious defendants
     e.    an order   scheduling exchange of expert witness information
     f.    an order   setting subsequent conference and the trial date
     g.    an order   consolidating cases
     h.    an order   severing trial of cross-complaints or bifurcating
           issues
     i.    an order   determining when demurrers and motions will be filed

                            SANCTIONS
If you do not file the Case Management Conference Questionnaire or
attend the Case Management Conference or participate effectively in
the Conference, the court may impose sanctions (including dismissal of
the case and payment of money).

        Clerk of the Superior Couti.t of Contra Cost- County
I declare under penalty of perjury that I a'     t a arty to this
action, and that I delivered or mailed a ••py o t       notice to the
person representing the plaintiff/cross-

Dated:     02/10/21
                                         K. VA
                                         Deputy     -r   o     e Court
                         Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 21 of 54



                                 Superior Court of California, County of Contra Costa




                              UNLIMITED JURISDICTION
                                              Civil Actions
                                                  PACKET

                                         What you will find in this packet:

                         • Interpreter Request (MC-300e&s)

                         • Notice To Plaintiffs (CV-655a-INFO)

                         • Notice To Defendants (CV-655d-INFO)

                         • ADR Case Management Stipulation and Order (CV-655b)

                         • Case Management Statement (CM-110)

                         • Alternative Dispute Resolution (ADR) Information (CV-655c-INFO)




           You Can Get Court Forms FREE at: www.cc-courts.org/forms


Civil-Unlimited Packet
CV-655 Rev. 3/22/18
                         Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 22 of 54



                             Superior Court of California, County of Contra Costa


                                                Interpreter Request


           If you need an interpreter, please complete the form below and submit it to any Filing Window or
           courtroom.

           Case Number:

           Case Type:
                    ❑ Criminal                                        ❑ Small Claims — ($10,000 or less)
                    ❑ Traffic                                         ❑ Civil - ❑ $25,000 ❑ over $25,000
                    ❑ Civil Harassment                                ❑ Civil — Other
                    ❑ Conservatorship                                 ❑ Family Law
                    ❑ Proceedings to terminate parental rights        ❑ Unlawful Detainer
                    ❑ Dependent Adult Abuse                           ❑ Guardianship
                    ❑ Juvenile                                        ❑ Elder Abuse

           Party Requesting Interpreter:

           Is interpreter for a witness?   ❑ Yes ❑ No

           Phone Number(s) where party can be reached:

           Date of Hearing:                                            Time of Hearing:

           Department:                  Location: ❑ Martinez. ❑ Pittsburg ❑ Richmond ❑ Walnut Creek

           Language Needed: DSpanish            ❑ Mandarin       ❑ Cantonese     ❑ Vietnamese

                                    ❑ Other:


           To avoid the risk that your hearing will have to be postponed, please submit this form a
           minimum of one week in advance.


           Current information about this program is available at our website:
           www.cc-courts.orq/interpreter




MC-3000.s Rev. 1/24/18
                     Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 23 of 54



                         Superior Court of California, County of Contra Costa


                                              Solicitud Para Interprete



           Si necesita un interprete, favor completar este formulario y presentarlo en cualquier ventanilla
           para archivar documentos o con la secretaria del tribunal.

           Niimero de Caso:

           Tipo de Caso:
                ❑ Criminal                                        ❑ Demanda Civil — ($10,000 o menos)
                ❑ Trafico                                         ❑ Demanda Civil -
                                                                      0 $25,000 ❑ mas de $25,000
                ❑ Acoso Civil
                                                                  ❑ Civil — otro tipo
                ❑ Conservador
                                                                   ❑ Casos de Familia
                ❑ Casos para Terminar Derechos de
                  Madre o Padre                                   ❑ Juicio de Desalojo
                ❑ Abuso de Adultos Incapacitados                  ❑ Tutela
                ❑ Tribual de Menores                              ❑ Abuso de Personas Mayores

           Persona que Necesita Interprete:

           ❑ Marque aqui si esta persona es un testigo

           NOmero Telefonico:

           Fecha de Ia Audiencia Judicial:                                   Flora:

           Departmento:                Ciudad: ❑ Martinez ❑ Pittsburg ❑ Richmond ❑ Walnut Creek

           Idioma Solicitado:   ❑ Espanol ❑ Mandarin         ❑ Cantones ❑ Vietnamita
                                ❑ Otro Idioma:


           Para evitar la posibilidad que su audiencia sea aplazada, favor the presentar este formulario al
           menos una semana antes de la fecha de su audiencia.


           Informacion actualizada acerca de este servicio se encuentra en nuestra pagina web:
           www.cc-courts.orq/interpreter




MC-300e8s Rev. 1/24/18
                        Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 24 of 54



                                   Superior Court of California, County of Contra Costa

                                               NOTICE TO PLAINTIFFS
                                            In Unlimited Jurisdiction Civil Actions

      AFTER YOU FILE YOUR COURT CASE:
      1. Have the forms the clerk gives you served on all defendants in this case:
           a. The Complaint
           b. The Summons
           c. The Notice of Case Management Conference (shows hearing date and time)
           d. The Notice to Defendants (Local Court Form CV-655d-INFO)
           e. Blank: Case Management Statement (Judicial Council Form CM-110)
           f. Blank: Stipulation and Order to Attend ADR and Delay First Case Management
               Conference 90 Days (Local Court Form CV-655b)
           g. Alternative Dispute Resolution (ADR) Information (Local Court Form CV-655c-INFO)

      2. Within 60 days of the date you filed the complaint you must prove that the forms have
         been served on (delivered to) the defendants correctly by filing the Proof of Service
         form (POS-010) (completed by the person who did the service) with the court.

      3. Go to the case management conference on the date indicated on The Notice of Case
         Management Conference.

      4. Consider using mediation, arbitration, or neutral case evaluation (ADR) to resolve the
         dispute. All parties must answer questions about ADR on the Case Management Statement
         form. For more information, see the enclosed ADR information, visit www.cc-courts.orq/adr,
         or email adrweb contracosta.courts.ca.qoy

      5. You may delay the first case management conference while you try to resolve the
         dispute in ADR. If all parties agree to use ADR, complete and file the Stipulation and Order
         to Attend ADR and Continue First Case Management Conference 90 Days form to tell the
         court you want to use this option.

      All civil actions (except juvenile, probate, family, unlawful detainer, extraordinary writ, and asset
      forfeiture') and personal injury cases where a party is claiming damages2 must meet the Civil
      Trial Delay Reduction time limits for filing documents and moving their cases forward. These
      time limits are listed in California Rule of Court 3.110 and Local Court Rules; Title Three. If
      parties miss these deadlines, a judge might issue an order (Order to Show Cause) for them to
      explain in court why they should not have to pay a fine or have their case dismissed.

                              VIEW LOCAL COURT RULES AT: (WWW.CC-COURTS.ORG/RULES)



      ' Health and Safety Code §11470 et seq.
      'Including claims for emotional distress and/or wrongful death.

Civil — Info / Instructions
CV-655a-INFO Rev, 8/16/16
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 25 of 54



                                 Superior Court of California, County of Contra Costa

                                              NOTICE TO DEFENDANTS
                                            In Unlimited Jurisdiction Civil Actions

YOU ARE BEING SUED. The packet you have been served should contain:
     a.   The Summons
     b.   The Complaint
     c.   The Notice of Case Management (shows hearing date and time)
     d.   Blank: Case Management Statement (Judicial Council Form CM-110)
     e.   Blank: Stipulation and Order to Attend ADR and Delay First Case Management Conference
          90 Days (Local Court Form CV-655b)
     f.   Alternative Dispute Resolution (ADR) Information (Local Court Form CV-655c-INFO)


                                                 WHAT DO I DO NOW?
           You must:
             1. Prepare your response YOU COULD LOSE YOUR CASE—even before it is heard by
                       a judge or before you can defend yourself, if you do not prepare and file a response on
                       time. See the other side of this page for types of responses you can prepare.
                 2. Complete the Case Management Statement (CM-110)
                 3. File and serve your court papers on time Once your court forms are complete, you
                    must file 1 original and 2 copies of the forms at court. An adult who is NOT involved in
                    your case must serve one set of forms on the Plaintiff. If you were served in person you
                    must file your response in 30 days. If the server left a copy of the papers with an adult
                    living at your home or an adult in charge at your work or you received a copy by mail you
                    must file your response in 40 days.
                 4. Prove you served your court papers on time by having your server complete a Proof
                    of Service, (Judicial Council form POS-040), that must be filed at the court within 60 days.
                 5. Go to court on the date and time given in the Notice of Case Management Conference.
                 6. Consider trying to settle your case before trial If you and the other party to the case can
                    agree to use mediation, arbitration or neutral case evaluation, the Stipulation and Order
                    to Attend ADR and Delay First Case Management Conference 90 Days can be filed with
                    your other papers. For more information read the enclosed ADR information, visit
                    www.cc-courts.org/adr, or email adrweb@contracosta.courts.ca.gpv.

    IMPORTANT! The court recommends consulting an attorney for all or part of your case. While you
    may represent yourself, lawsuits can be complicated, and the court cannot give you legal advice.


COURT FEES: You must pay court fees the first time you file your papers. If you also file a motion, you must
pay another fee. If you cannot afford the fees, you may ask the court to waive (allow you not to pay) fees.
Use Judicial Council forms FW-001-INFO [information sheet]; FW-001 [application]; and FW-003 [order].


COURT FORMS: Buy forms at the Law Library (1020 Ward Street, Martinez, CA) or download them for free
at: www.courtinfo.ca.00v/forms/




Civil — Info / Instructions
CV-655d-INFO Rev. 8/16/16
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 26 of 54


                                             WHAT KIND OF RESPONSES CAN I FILE?
    1. If you disagree with some or all of what the plaintiff says in the complaint because you believe, or
       know it is not true, you can file an ANSWER.
    2. If you have a claim in the same case against the plaintiff, you may file a CROSS-COMPLAINT.
    3. If you want to ask the court to do something on your behalf, you may file a MOTION (See TYPES OF
       MOTIONS below)



                                                HOW DO I PREPARE AN ANSWER?
    There are two kinds of Answers you can use, depending on whether the Complaint was verified. You can tell if a
    Complaint is verified because it says "Verified Complaint" and/or has a signed oath on the last page.

    For complaints that are NOT verified:
                Use Judicial Council form PLD-050 — General Denial

    For complaints that ARE verified:
                 a. For personal injury, property damage, and wrongful death claims, use Judicial Council PLD-PI-003
                    (do not check number 2).
                 b. For contract claims, use Judicial Council PLD-C-010 (do not check number 3a).
                 c.    Be sure to deny every claim with which you disagree. For example, you might write: "I believe, or know,
                       that the information in paragraph # is untrue/incorrect." Continue your list until you have addressed
                       each paragraph in the Complaint.

    NOTE: The Judicial Council Answer forms have spaces for your affirmative defenses. Be sure to include them or you
    may not be able to use them later. To find out what your affirmative defenses might be, go to the law library and ask
    the librarian to help you find the information you need.

    If you want to file a Cross-Complaint, you must do so at the same time you file the Answer.
                 a. For a personal injury, property damage, and/or wrongful death Cross-Complaint, use Judicial Council form
                    PLD-PI-002.
                 b. For a contract Cross-Complaint, use Judicial Council PLD-C-001.



                                                         TYPES OF MOTIONS
    Written motions are documents that ask the court to do something. You may have to file an Answer at the same time.
    At this point in the case, you can only make Motions from the following list:
          1. Demurrer (the facts stated in the complaint are wrong, or the deadline to file the lawsuit has passed);
          2. Motion to Strike (the complaint is unclear; does not follow the law, "doesn't matte►" etc.);
          3. Motion to Transfer (the complaint is in the wrong court or there's a more appropriate court);
          4. Motion to Quash Service of Summons (you were not legally served);
          5. Motion to Stay (put the case on hold); or
          6. Motion to Dismiss (stops the case).
                          NOTE: Motions are very complicated and you may want to hire a lawyer to help you.



                                                  WHERE CAN I GET MORE HELP?
          •      Lawyer Referral Service: (925) 825-5700
          •      Bay Area Legal Aid: (800) 551-5554
          •      Contra Costa County Law Library         Martinez: (925) 646- 2783                 Richmond: (510) 374-3019
          •      Ask the Law Librarian:   www.247ref.org/portal/access_law3.cfm

Civil — Info / Instructions
CV-655d-INFO Rev. 8/16/16
                    Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 27 of 54


                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    IN AND FOR THE COUNTY OF CONTRA COSTA



                                         Plaintiff(s) / Cross Plaintiff(s)
                                   vs.
                                                                             ADR Case Management Stipulation and Order
                                                                                 (Unlimited Jurisdiction Civil Cases)

                                                                                                   CASE NO:
                                   Defendant(s) / Cross Defendant(s)

      ►     ALL PARTIES STIPULATING TO ADR AND DELAYING THEIR CASE MANAGEMENT CONFERENCE 90 DAYS
            MUST SUBMIT THE ORDER FOR THE JUDGE'S SIGNATURE AND FILE THIS FORM AT LEAST 15 DAYS
            BEFORE THEIR CASE MANAGEMENT CONFERENCE. (NOT AVAILABLE IN COMPLEX LITIGATION CASES.)
      ►     PARTIES MUST ALSO SEND A COPY OF THIS FILED STIPULATION AND ORDER TO THE ADR OFFICE:
            EMAIL adrweb contrac,osta.courts.ca.gov FAX: (925) 608-2109 MAIL: P.O. BOX 911, MARTINEZ, CA 94553


   Counsel and all parties agree to delay their case management conference 90 days to attend ADR and complete pre-
   ADR discovery as follows:
   1. Selection and scheduling for Alternative Dispute Resolution (ADR:
         a. The parties have agreed to ADR as follows:
                   i. ❑ Mediation (0 Court-connected ❑ Private)
                  ii. ❑ Arbitration (0 Judicial Arbitration (non-binding) 0 Private (non-binding) ❑ Private (binding))
                 iii. ❑ Neutral case evaluation
         b. The ADR neutral shall be selected by (date):                         (no more than 14 days after filing this form)
         c. ADR shall be completed by (date):                           (no more than 90 days after filing this form)
   2. The parties will complete the following discovery plan:
         a. ❑ Written discovery: (❑ Additional page(s) attached)
                   i. ❑ Interrogatories to:
                  ii. 0 Request for Production of Documents to:
                iii. ❑ Request for Admissions to:
                iv. ❑ Independent Medical Evaluation of:
                  v. ❑ Other:
         b. ❑ Deposition of the following parties or witnesses:(❑ Additional page(s) attached)
                       I.




         c. ❑ No Pre-ADR discovery needed
   3. The parties also agree:

   4. Counsel and self-represented parties represent they are familiar with and will fully comply with all local court rules related to
      ADR as provided in Title Three; Chapter 5, will pay the fees associated with these services and understand that if they do
      not, without good cause, comply with this stipulation and all relevant local court rules, they may be subject to sanctions.


   Counsel for Plaintiff (print)                         Fax                  Counsel for Defendant (print)                        Fax

   Signature                                                                  Signature

   Counsel for Plaintiff (print)                         Fax                  Counsel for Defendant (print)                        Fax

   Signature                                                                  Signature


   Pursuant to the Stipulation of the parties, and subject to the Case Management Order to be filed, IT IS SO ORDERED that
   the Case Management Conference set for                             is vacated and rescheduled for             at
   (8:30 a.m. /             ) Plaintiff / Plaintiffs counsel must notify all parties of the new case management conference.

   Dated:
                                                                                                              Judge of the Superior Court

Local Court Form (Mandatory)                                                                                                 Local Court Rule 3.4(h)(1)
CV-655b Rev. 10/14/16
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 28 of 54

si
                                                                                                                                                       CM-110
       ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                            FOR COURT USE ONLY




                    TELEPHONE NO.:                              FAX NO. (Optional):
           E-MAIL ADDRESS (Optional):
              ATTORNEY FOR (Name):

          SUPERIOR COURT OF CALIFORNIA, COUNTY OF
            STREET ADDRESS:

           MAILING ADDRESS:

           CITY AND ZIP CODE:

               BRANCH NAME:

              PLAINTIFF/PETITIONER:
      DEFENDANT/RESPONDENT:

                                        CASE MANAGEMENT STATEMENT                                            CASE NUMBER:

      (Check one):              0       UNLIMITED CASE                       LIMITED CASE
                                        (Amount demanded                     (Amount demanded is $25,000
                                        exceeds $25,000)                     or less)

      A CASE MANAGEMENT CONFERENCE is scheduled as follows:
      Date:                                           Time:                           Dept.:               Div.:                     Room:
      Address of court (if different from the address above):

                  Notice of Intent to Appear by Telephone, by (name):

                       INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
     .1.     Party or parties (answer one):
             a.             This statement is submitted by party (name):
             b.             This statement is submitted jointly by parties (names):


     2.      Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
             a. The complaint was filed on (date):
             b. ED The cross-complaint, if any, was filed on (date):

     3.      Service (to be answered by plaintiffs and cross-complainants only)
             a. I- I All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
             b. 0       The following parties named in the complaint or cross-complaint
                        (1)          have not been served (specify names and explain why not):

                            (2) 1=         have been served but have not appeared and have not been dismissed (specify names):

                            (3) I=         have had a default entered against them (specify names):

             c. El          The following additional parties may be added (specify names, nature of involvement in case, and date by which
                            they may be served):


     4.      Description of case
             a. Type of case in          1- 1   complaint        n         cross-complaint     (Describe, including causes of action):



                                                                                                                                                        Page 1 of 6
     Form Adopted for Mandatory Use                         CASE MANAGEMENT STATEMENT                                                            Cal. Rules of Court,
       Judicial Council of California                                                                                                             rules 3.720-3.730
        CM-110 (Rev. July 1, 2011]                                                                                                                www.cvuilb.c..a.gov
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 29 of 54


                                                                                                                                           CM-110
                                                                                                         CASE NUMBER:
       PLAINTIFF/PETITIONER:
 DEFENDANT/RESPONDENT:

4. b.       Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
            damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
            earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief)




     I- I        (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5.    Jury or nonjury trial
      The party or parties request         I=    a jury trial           a nonjury trial.   (If more than one party, provide the name of each party
      requesting a jury trial):

6.    Trial date
      a. I- 1 The trial has been set for (date):
      b. EJ No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                not, explain):

      c.    Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability): •


7. Estimated length of trial
   The party or parties estimate that the trial will take (check one):
      a.    CI      days (specify number):
      b.     c      hours (short causes) (specify):


8. Trial representation (to be answered for each party)
    The party or parties will be represented at trial 0  by the attorney or party listed in the caption                 1- 1 by the following:
    a. Attorney:
    b. Firm:
    c. Address:
    d. Telephone number:                                                    f. Fax number:
    e. E-mail address:                                                      g. Party represented:
   I- 1 Additional representation is described in Attachment 8.
9. Preference
   I- I This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
      a.     ADR information package. Please note that different ADR processes are available in different courts and communities; read
             the ADR information package provided by the court under rule 3.221 for information about the processes available through the
             court and community programs in this case.
           (1) For parties represented by counsel: Counsel          has           has not provided the ADR information package identified
               in rule 3.221 to the client and reviewed ADR options with the client.
           (2) For self-represented parties: Party 0            has 0        has not reviewed the ADR information package identified in rule 3.221.
      b. Referral to judicial arbitration or civil action mediation (if available).
        (1)        This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                   mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                   statutory limit.
           (2)           Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                         Civil Procedure section 1141.11.
           (3)           This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                         mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110 (Rev. July 1, 2011)                                                                                                                   Page 2 of 6
                                                    CASE MANAGEMENT STATEMENT
                            Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 30 of 54


                                                                                                                                        CM-110
                                                                                                      CASE NUMBER:
          PLAINTIFF/PETITIONER:
      EFENDANT/RESPONDENT:

     10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
            have already participated in (check all that apply and provide the specified information):


                                  The party or parties completing     If the party or parties completing this form in the case have agreed to
                                  this form are willing to            participate in or have already completed an ADR process or processes,
r,                                participate in the following ADR    indicate the status of the processes (attach a copy of the parties' ADR
                                  processes (check all that apply):   stipulation):


                                                                       M       Mediation session not yet scheduled

                                                                       NNI     Mediation session scheduled for (date):
        (1) Mediation                          Mi
                                                                       M       Agreed to complete mediation by (date):

                                                                       III     Mediation completed on (date):


                                                                       NIN     Settlement conference not yet scheduled

       (2) Settlement                          =                       M     ;.0Settlement conference scheduled for (date):
           conference
                                                                       INN " Agreed to complete settlement conference by (date):

                                                                       =      - Settlement conference completed on (date):


                                                                       MI      Neutral evaluation not yet scheduled

                                                                       =       Neutral evaluation scheduled for (date):
        (3) Neutral evaluation                 =
                                                                       =       Agreed to complete neutral evaluation by (date):

                                                                       MN      Neutral evaluation completed on (date):


                                                                       M       Judicial arbitration not yet scheduled

       (4) Nonbinding judicial                 =                       NIN     Judicial arbitration scheduled for (date):
           arbitration
                                                                       NIN     Agreed to complete judicial arbitration by (date):

                                                                       =       Judicial arbitration completed on (date):


                                                                       INN     Private arbitration not yet scheduled

       (5) Binding private                     =                       NM      Private arbitration scheduled for (date):
           arbitration                                                 NNI     Agreed to complete private arbitration by (date):

                                                                       INN Private arbitration completed on (date):
                                                                          t .

                                                                       IM      ADR session not yet scheduled

                                               MII                     I=      ADR session scheduled for (date):
        (6) Other (specify):
                                                                       MIN     Agreed to complete ADR session by (date):

                                                                       M       ADR completed on (date):


     CM-110 [Rev. July 1, 2011]                                                                                                         Page 3 of 6
                                                   CASE MANAGEMENT STATEMENT
                       Case 3:21-cv-02631-LB Document 4 1-1 Filed 04/12/21 Page 31 of 54


                                                                                                                                       CM-110
                                                                                                     CASE NUMBER:
           PLAINTIFF/PETITIONER:

  DEFENDANT/RESPONDENT:

11. Insurance
     a. 1- 7 Insurance carrier, if any, for party filing this statement (name):
    b. Reservation of rights: I— I Yes El No
     c. F - 1 Coverage issues will significantly affect resolution of this case (explain):




12. Jurisdiction
    Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
     I— I Bankruptcy Q         Other (specify):
    Status:

13. Related cases, consolidation, and coordination
    a. 1- 1 There are companion, underlying, or related cases.
             (1) Name of case:
             (2) Name of court:
             (3) Case number:
             (4) Status:
             ni     Additional cases are described in Attachment 13a.
      b.     Ti     A motion to    I— I consolidate       n      coordinate       will be filed by (name party):

14. Bifurcation
   E1 The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
          action (specify moving party, type of motion, and reasons):



15. Other motions
              The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):



 16. Discovery
     a. I- 1 The party or parties have completed all discovery.
     b. Q    The following discovery will be completed by the date.specified (describe all anticipated discovery):
             Party                                    Description                                                  Date




       c. I- 7 The following discovery issues, including issues regarding the discovery of electronically stored information, are
               anticipated (specify):




CM-110 [Rev. July 1, 2011]                                                                                                                 Page 4 of
                                                 CASE MANAGEMENT STATEMENT
                       Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 32 of 54


                                                                                                                                  CM-110
                                                                                                CASE NUMBER:
       PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:


17. Economic litigation
    a. Q    This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
            of Civil Procedure sections 90-98 will apply to this case.
    b. I- 1 This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
            discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
            should not apply to this case):




18. Other issues
         The party or parties request that the following additional matters be considered or determined at the case management
         conference (specify):




19. Meet and confer •
    a. EJ The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
           of Court (if not, explain):



      b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
         (specify):




20. Total number of pages attached (if any):

I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

Date:




                             (TYPE OR PRINT NAME)                                            (SIGNATURE OF PARTY OR ATTORNEY)




                             (TYPE OR PRINT NAME)                                            (SIGNATURE OF PARTY OR ATTORNEY)

                                                                           FT Additional signatures are attached.




CM-110 [Rev. July 1, 2011]                                                                                                          Page 5 of 6
                                                    CASE MANAGEMENT STATEMENT
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 33 of 54




                                      CONTRA COSTA COUNTY SUPERIOR COURT
                                 ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION


           All judges in the Civil Trial Delay Reduction Program agree that parties should consider using
           Alternative Dispute Resolution (ADR) to settle their cases. To tell the court you will use ADR:
                 •     Choose ADR on the Case Management Form (CM-110);
                 •     File a Stipulation and Order to Attend ADR and Continue First Case Management
                       Conference 90-Days (local court form); or
                 •     Agree to ADR at your first court appearance.
            Questions? Email adrweb contracosta.courts.ca.qov or call (925) 608-2075


        MEDIATION
        Mediation is often faster and less expensive than going to trial. Mediators help people who have a
        dispute talk about ways they can settle their case. Parties email, fax or visit the ADR Programs
        office to get a list of mediators. After parties have agreed on a mediator, they must write a summary
        (5 pages or less) explaining the facts, legal arguments, and legal authority for their position. They
        must send this summary to the other parties and the mediator at least 5 court days before mediation
        starts.

        ALL parties and attorneys must go to mediation. Mediation can be held whenever and wherever the
        parties and the mediator want, as long as they finish before the court deadline. In some kinds of
        court cases, parties have the chance to mediate in the courthouse on their trial day.

        Most mediators begin by talking with the parties together, helping them focus on the important
        issues. The mediator may also meet with each party alone. Mediators often ask parties for their
        ideas about how to settle the case. Some mediators tell the parties how much money they think a
        case is worth, or tell them what they think might happen if the case went to trial. Other mediators
        help the parties decide these things for themselves. No matter what approach a mediator takes,
        decisions about settling a case can only be made when all the parties agree.

        If the parties go through the court ADR program, mediators do not charge fees for the first half hour
        spent scheduling or preparing for mediation. They also do not charge fees for the first two hours of
        mediation. If parties need more time, they must pay the mediators regular fees. Some mediators ask
        for a deposit before mediation starts. Mediators who do this must give back whatever is left after
        counting the time he or she spent preparing for or doing the mediation. A party whose court fees
        have been waived (cancelled) may ask if their mediation fees or deposit can be waived.

        If parties agree about how they will settle their case, they can choose to keep it private, write it up as
        a contract, or ask the judge to make it a court order. What parties say and agree to in mediation is
        confidential (private).

        PRIVATE MEDIATION
        Private mediation works in the same way as judicial mediation, but the parties do not go through the
        ADR Programs office. Parties choose a mediator on their own, and pay the mediator's normal fees.


Civil — Information
CV-655o•INFO Rev. 10/14/16
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 34 of 54

•
         JUDICIAL ARBITRATION (non-binding)
         In judicial arbitration, an independent attorney (arbitrator) looks at the evidence, listens to the parties
         and their witnesses, and decides how the case will be settled. Judicial arbitration is less formal than
         court. Parties email, fax or visit the ADR Programs office to get a list of arbitrators. If they cannot
         agree on an arbitrator, the court will assign one. The judge can send cases to arbitration if there is
         less than $50,000 in dispute. The person who started the court case can make sure the case goes
         to arbitration if they agree to limit the amount they are asking for to $50,000. Parties can also agree
         they want to use judicial arbitration. The arbitrator must send their decision (award) to the court
         within 10 days of the last hearing. The award becomes a court judgment unless a party asks the
         court to review the case within 60 days. Parties must use the ADR-102 form to ask for a new court
         hearing (called a trial de novo.) Judicial arbitrators charge $150 per case or per day.

         PRIVATE ARBITRATION (non-binding and binding)
         Private, non-binding arbitration is the same as judicial arbitration, except that the parties do not go
         through the ADR Programs office to choose an arbitrator, and the arbitrator's award will not become
         a judgment of the court unless all parties agree. Parties must pay the arbitrator's normal fees.

         Binding arbitration is different from judicial or private non-binding arbitration because the arbitrator's
         decision is final. Parties give up their right to have a judge review their case later (except for reasons
         listed in California Code of Civil Procedure, Section 1286.2.) Binding arbitration rules are listed in
         California Code of Civil Procedure, Sections 1280-1288.8. Parties may also agree any time before
         the judge has made a decision that ends the case to switch to binding arbitration. Parties choose the
         arbitrator on their own, and must pay the arbitrator's normal (not $150) fees.

         SETTLEMENT MENTOR CONFERENCE
         Settlement mentors are independent, experienced trial attorneys that a judge has assigned to help
         parties look for ways to settle their case. The conference is free and is held in the courthouse. It is
         often held on the morning of trial, but it can be scheduled anytime. These conferences usually last
         two or three hours. Parties do not present evidence and do not call witnesses. Parties can ask the
         settlement mentor to keep some information confidential (private) from the other party, but not from
         the judge. The settlement mentor can share any information with the judge, or involve the judge in
         settlement discussions. All principals, clients, and claims representatives must attend the settlement
         mentor conference.

         NEUTRAL CASE EVALUATION
         In neutral case evaluation, an independent attorney (evaluator) reviews documents and listens to
         each party's side of the case. The evaluator then tells the parties what they think could happen if the
         case went to trial. Many people use the evaluator's opinion to reach an agreement on their own, or
         use this information later in mediation or arbitration to settle their case.

        Parties email, fax or visit the ADR Programs office to get a list of evaluators. After parties have
        agreed on an evaluator, they must write a summary (5 pages or less) explaining the facts, legal
        arguments, and legal authority for their position. They must send this summary to the other parties
        and the evaluator at least 5 court days before evaluation starts. ALL parties and their attorneys must
        go to neutral case evaluation. The evaluation can be held whenever and wherever the parties and
        the evaluator want, as long as they finish before the court deadline. If the parties go through the
        court's ADR program, evaluators do not charge any fees for the first half hour spent scheduling or
        preparing for the evaluation conference. They also do not charge fees for the first two hours of the
        evaluation. If parties need more time, they must pay that evaluators regular fees. Some evaluators
        ask for a deposit before evaluation starts. Evaluators who do this must give back whatever is left
        after counting the time he or she spent preparing for or doing the evaluation. A party whose court
        fees have been waived (cancelled) may ask if their evaluation fees or deposit can be waived.


Civil — Information
CV-655c-INFO Rev. 10/14/16
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 35 of 54


        TEMPORARY JUDGE
        Some parties want a trial, but want to choose who will decide the case and when the trial will take
        place. Parties can agree on an attorney that they want the court to appoint as a temporary judge for
        their case. (See Article 6, Section 21 of the State Constitution and Rule 2.830 of the California Rules
        of Court.) Temporary judges have nearly the same authority as a superior court judge to conduct a
        trial and make decisions. As long as the parties meet the court deadline, they can schedule the trial
        at their own and the temporary judge's convenience.

        Each of the temporary judges on the court's panel has agreed to serve at no charge for up to 5 court
        days. If the parties need more time, they must pay that person's regular fees. All parties and their
        lawyers must attend the trial, and provide a copy of all briefs or other court documents to the
        temporary judge at least two weeks before the trial. These trials are similar to other civil trials, but
        are usually held outside the court. The temporary judge's decision can be appealed to the superior
        court. There is no option for a jury trial. The parties must provide their own court reporter.

        SPECIAL MASTER
        A special master is a private lawyer, retired judge, or other expert appointed by the court to help
        make day-to-day decisions in a court case. The. special master's role can vary, but often includes
        making decisions that help the discovery (informItion exchange) process go more smoothly. He or
        she can make decisions about the facts in the case. Special masters can be especially helpful in
        complex cases. The trial judge defines what the special master can and cannot do in a court order.

        Special masters often issue both interim recommendations and a final report to the parties and the
        court. If a party objects to what the special master decides or reports to the court, that party can ask
        the judge to review the matter. In general, the parties choose (by stipulation) whom they want the
        court to appoint as the special master, but there are times (see California Code of Civil Procedure
        Section 639), when the court may appoint a special master or referee without the parties'
        agreement. The parties are responsible to pay the special master's regular fees.

        COMMUNITY MEDIATION SERVICES
        Mediation Services are available through non-profit community organizations. These low-cost
        services are provided by trained volunteer mediators. For more information about these programs
        contact the ADR Program at adrweb©contracosta.courts.ca.ciov




                                                             4-

Civil — Information
CV-655c-INFO Rev. 10/14/16
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 36 of 54




               EXHIBIT C
                            Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 37 of 54



                      1   Timothy L. Reed, Bar No. 258034
                          treed@fordharrison.com
                      2   Noah M. Woo, Bar No. 311123
                          nwoo@fordharrison.com
                          nwoo@fordhanison.com
                      3   FORD & HARRISON LLP
                          1901 Harrison Street, Suite 1650
                      4   Oakland, CA 94612
                          Telephone: 415-852-6910
                      5   Facsimile: 415-852-6925
                      6   Attorneys for Defendant WALMART INC.
                      7   (erroneously sued as WALMART, INC.)

                      8

                      9
                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 10
                                                     FOR THE COUNTY OF CONTRA COSTA
                 11

                 12                                                 CASE NO: C-21-00175
                          BRIDGETTE HANEY,
                 13                                                 DEFENDANT WALMART INC.’S
                                                                                        INC.'S
                                                                              PLAINTIFF’S
                                                                    ANSWER TO PLAINTIFF'S
                                        Plaintiff,
                 14                                                 UNVERIFIED COMPLAINT FOR
                                                                    DAMAGES
                 15                v.                               Complaint Filed: February 9, 2021
                 16
                          WALMART, INC., and DOES 1 through 100,
                 17

                 18                     Defendants.

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
FORD & HARRISON LLP                                                 1                           Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 38 of 54



                      1           Defendant WALMART INC. (erroneously sued as WALMART, INC.) ("Defendant")
                                                                                             (“Defendant”)

                      2                                           (“Complaint”) filed by plaintiff BRIDGETTE HANEY
                          hereby answers the unverified Complaint ("Complaint")

                      3   (“Plaintiff”):
                          ("Plaintiff'):

                      4                                    GENERAL SPECIFIC DENIALS

                      5           Pursuant to the provisions of California Code of Civil Procedure Section 431.30(d),

                      6   Defendant denies, generally and specifically, each and every allegation contained in the Complaint,

                      7   and further denies that Plaintiff has been damaged in the amount or amounts alleged therein, or in

                      8   any other amount, or at all, by reason of any act or omission on the part of Defendant, or by any act

                      9   or omission by any agent or employee of Defendant. Defendant further denies, generally and

                 10       specifically, that Plaintiff is entitled to any relief whatsoever.

                 11               As for its separate affirmative defenses, Defendant alleges as follows:

                 12                                        FIRST AFFIRMATIVE DEFENSE

                 13                                        (Failure to State a Cause of Action)

                 14               1.       The Complaint, and each and every cause of action alleged therein, fails to state facts

                 15       sufficient to constitute a cause of action for which relief may be granted.

                 16                                      SECOND AFFIRMATIVE DEFENSE

                 17                                              (Statute of Limitations)

                 18               2.                                                                Plaintiff’s Complaint, and
                                           As a second separate and distinct affirmative defense to Plaintiffs

                 19       each and every purported cause of action pleaded therein, Defendant is informed and believes, and

                 20       thereon alleges, that each, every and all of the causes of action alleged in the Complaint are barred

                 21       by the applicable statutes of limitation, including without limitation, California Code of Civil

                 22       Procedure Sections 335.1 and 343 and California Government Code Sections 12960(d) and

                 23       12965(b).

                 24                                       THIRD AFFIRMATIVE DEFENSE

                 25                               (Appropriate Remedial Action Taken by Employer)

                 26               3.       The Complaint, and each and every cause of action alleged therein, is barred, in

                 27       whole or in part, because Defendant, to the extent it is an employer, took all reasonable steps to

                 28       prevent any alleged discrimination and/or harassment once Defendant was made aware of Plaintiff
                                                                                                                Plaintiff’ss
FORD & HARRISON LLP                                                             2                               Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 39 of 54



                      1   complaints.

                      2                                FOURTH AFFIRMATIVE DEFENSE

                      3                                          (Lack of Knowledge)

                      4          4.      The Complaint, and each and every cause of action alleged therein, is barred, or any

                      5   damages reduced, because Defendant lacked knowledge that Plaintiff experienced any alleged

                      6   unlawful conduct.

                      7                                  FIFTH AFFIRMATIVE DEFENSE

                      8                                     (Failure to Mitigate Damages)

                      9          5.      Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce

                 10       Plaintiff’s claims, damages, losses, if any, and that said failure to mitigate Plaintiffs
                          Plaintiffs                                                                     Plaintiff’s damages bars

                 11       or reduces any claims, losses, or damages.

                 12                                      SIXTH AFFIRMATIVE DEFENSE

                 13                                                (FEHA Defenses)

                 14              6.      Defendant asserts all defenses available to it under the provisions of the Fair

                 15       Employment and Housing Act, California Government Code Section 12940, et seq.

                 16                                    SEVENTH AFFIRMATIVE DEFENSE

                 17                                 (Failure to Exhaust Administrative Remedies)

                 18              7.                                                        Plaintiff’s Complaint and each and
                                         As a separate and distinct affirmative defense to Plaintiffs

                 19       every purported cause of action pleaded therein, Defendant is informed and believes, and thereon

                 20       alleges, that the Plaintiff is barred from recovery because the applicable administrative procedures

                 21       and conditions precedent were not properly exhausted or complied with prior to the commencement

                 22       of this action, including but not limited to those required under FEHA.

                 23                                     EIGHTH AFFIRMATIVE DEFENSE

                 24                       (Failure to Show Violation of Statute, Provision or Public Policy

                 25                                            of the State of California)

                 26              8.      As a separate and distinct affirmative defense to Plaintiffs
                                                                                           Plaintiff's Complaint, and each and

                 27       every purported cause of action pleaded therein, Defendant cannot be found liable because

                 28       Defendant did not violate any statute or constitutional provision or public policy of the State of
FORD & HARRISON LLP
                                                                              3                                Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                            Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 40 of 54



                      1   California.

                      2                                 NINTH AFFIRMATIVE DEFENSE

                      3                                      (After-Acquired Evidence)

                      4          9.      The Complaint, and each and every cause of action alleged therein, is barred, or any

                      5   damages reduced, by after-acquired evidence.

                      6                                 TENTH AFFIRMATIVE DEFENSE

                      7                         (Appropriate Remedial Action Taken by Employer)

                      8          10.     The Complaint, and each and every cause of action alleged therein, is barred, in

                      9   whole or in part, because Defendant took all reasonable steps to prevent any alleged discrimination

                 10                                                       Plaintiff’s complaints.
                          and harassment once Defendant was made aware of Plaintiff's

                 11                                  ELEVENTH AFFIRMATIVE DEFENSE

                 12                                           (Avoidable Consequences)

                 13              11.     Defendant denies that it acted improperly and further denies that Plaintiff incurred

                 14       any harm. However, assuming arguendo that Plaintiff was harmed, Plaintiff unreasonably failed to

                 15       use the preventive and correct measures that hers employer provided, and the reasonable use of her

                 16       employer’s procedures would have prevented some or all of the harm that Plaintiff allegedly
                          employer's

                 17       suffered.

                 18                                   TWELFTH AFFIRMATIVE DEFENSE

                 19                                            (Scope of Employment)

                 20              12.     Defendant denies the occurrence of any unlawful conduct; to the extent any such

                 21                                                          Plaintiff’s alleged employment with any named
                          conduct occurred, it occurred outside the scope of Plaintiff's

                 22       defendant.

                 23                                 THIRTEENTH AFFIRMATIVE DEFENSE

                 24                                      (No Authorization or Ratification)

                 25              13.     Any unlawful or wrongful acts, to the extent they exist, taken by any Defendant's
                                                                                                               Defendant’s

                 26       agents or employees, were outside the course and scope of their authority and such acts, if any, were

                 27       not authorized, ratified, or condoned by any Defendant nor did any Defendant know nor should have

                 28       known of such acts.
FORD & HARRISON LLP                                                          4                               Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 41 of 54



                      1                             FOURTEENTH AFFIRMATIVE DEFENSE

                      2                                 (Not a Substantial Motivating Reason)

                      3          14.     The Complaint, and each and every cause of action alleged therein, is barred as

                      4   Defendant’s alleged actions were not a substantial motivating reason for the alleged adverse
                          Defendant's

                      5   employment action.

                      6                               FIFTEENTH AFFIRMATIVE DEFENSE

                      7                                           (Business Necessity)

                      8          15.     Any and all wrongful conduct alleged by Plaintiff was necessitated due to business

                      9   necessity.

                 10                                   SIXTEENTH AFFIRMATIVE DEFENSE

                 11                                        (Same Decision Limits Remedies)

                 12              16.     The Complaint, and each and every cause of action alleged therein, is limited as

                 13       Plaintiff would have been terminated for legitimate non-discriminatory reasons regardless of any

                 14       alleged unlawful conduct.

                 15                                 SEVENTEENTH AFFIRMATIVE DEFENSE

                 16                                            (Workers’ Compensation)
                                                               (Workers'

                 17              17.     The Complaint, and each and every cause of action alleged therein, is preempted by

                 18           Workers’ Compensation Act.
                          the Workers'

                 19                                 EIGHTEENTH AFFIRMATIVE DEFENSE

                 20                                               (Equitable Defenses)

                 21              18.     Plaintiff’s claims are barred by the equitable defenses of waiver, estoppel, laches,
                                         Plaintiff's

                 22       and unclean hands.

                 23                                  NINETEENTH AFFIRMATIVE DEFENSE

                 24                                               (Lack of Causation)

                 25              19.     As a separate and distinct affirmative defense to Plaintiff's
                                                                                           Plaintiff’s Complaint, and each and

                 26       every purported cause of action pleaded therein, Defendant is informed and believes, and thereon

                 27       alleges, that any fault, act or omission on the part of Defendant, if any, was neither the cause-in-fact

                 28                                  Plaintiff’s damages or liabilities, if any. Rather, any such alleged fault,
                          nor the proximate cause of Plaintiffs
FORD & HARRISON LLP
                                                                              5                                 Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 42 of 54



                      1   acts, or omissions, if any, were only secondary, inconsequential, and indirect, and in no way

                      2   contributed to or caused the alleged damages or liabilities of Plaintiff.

                      3                               TWENTIETH AFFIRMATIVE DEFENSE

                      4                                    (Comparative/Contributory Fault)

                      5          20.       Plaintiff’s ability to recover against Defendant is barred, or limited, by Plaintiff's
                                           Plaintiff's                                                                Plaintiff’s

                      6   own contributory negligence, comparative negligence, or comparative fault.

                      7                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                      8                                         (Reasonable Investigation)

                      9          21.       At all times, Defendant acted in good faith, conducted a prompt and thorough

                 10       investigation of any complaints made by Plaintiff, and responded appropriately under the

                 11       circumstances.

                 12                                TWENTY-SECOND AFFIRMATIVE DEFENSE

                 13                                           (No Compensatory Damages)

                 14              22.       Plaintiff failed to state facts sufficient to support an award of compensatory damages

                 15       against Defendant.                   Plaintiff’s alleged damages are too vague, uncertain, and
                                                  Furthermore, Plaintiff's

                 16       speculative to permit recovery.

                 17                                 TWENTY-THIRD AFFIRMATIVE DEFENSE

                 18                                  (No Punitive, Treble, or Exemplary Damages)

                 19              23.       Plaintiff failed to allege facts sufficient to support an award of punitive, treble, or

                 20       exemplary damages against Defendant. Defendant asserts that it acted without fraud, oppression,

                 21       or malice against Plaintiff or her rights, and believed it was acting under a legal right, and did no

                 22       more than insist upon these legal rights in a permissible way. In addition, any award of punitive

                 23       damages, treble damages, or exemplary damages in this case would violate the due process, equal

                 24       protection, and excessive fines provisions of United States Constitutions and any applicable

                 25       counterparts in the California Constitution.

                 26                                TWENTY-FOURTH AFFIRMATIVE DEFENSE

                 27                                               (Consent/Ratification)

                 28              24.       Plaintiff consented to and/or ratified all of the alleged acts and omissions that form
FORD & HARRISON LLP
                                                                               6                                Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                                Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 43 of 54



                      1   the basis of the Complaint, and each purported cause of action therein.

                      2                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

                      3                                             (Attorneys’ Fees)
                                                                    (Attorneys'

                      4             25.   Defendant has retained the undersigned counsel, and have agreed to pay their

                      5              attorneys’ fees for their services. Pursuant to 28 U.S.C. § 1927 and any other applicable
                          reasonable attorneys'

                      6   federal statute or law, Defendant is entitled to recover their attorneys'
                                                                                         attorneys’ fees and costs incurred in this

                      7   action.

                      8                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

                      9                                              (Mixed Motive)

                 10                 26.   In the event that Plaintiff proves any wrongful acts by Defendant, the alleged adverse

                 11       employment actions about which Plaintiff complains would have been the same even if the alleged

                 12       wrongful motive played no role.

                 13                                 TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                 14                                               (Additional Defenses)

                 15                 27.   Certain additional affirmative defenses to the Complaint, or to one or more of the

                 16       purported causes of action contained therein, may be available to the Defendant. However, these

                 17       additional affirmative defenses require discovery before they can be properly alleged. Defendant

                 18       will move to amend its Answer, if necessary, to allege such affirmative defenses once they have

                 19       been ascertained or according to proof at that time.

                 20                                             PRAYER FOR RELIEF

                 21                 WHEREFORE, Defendant prays for judgment as follows:

                 22                 1.    That Plaintiff takes nothing by way of the Complaint;

                 23                 2.    That judgment be entered against Plaintiff and in favor of Defendant on all causes of

                 24                       action;

                 25                 3.    That Defendant be awarded attorneys'
                                                                    attorneys’ fees and costs of suit incurred herein; and

                 26       ///

                 27       ///

                 28       ///
FORD & HARRISON LLP
                                                                               7                                Case No. C-21-00175
ATTORNEYS AT LAW                              INC.’S ANSWER TO PLAINTIFF’S
                            DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                            Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 44 of 54



                      1         4.    That Defendant be awarded such other and further relief as the Court may deem just

                      2               and proper.

                      3

                      4   DATED: April 8, 2021                     FORD & HARRISON LLP

                      5

                      6

                      7                                            By:__________________________________
                                                                   By:
                                                                         Timothy L. Reed
                      8                                                  Noah M. Woo
                                                                         Attorneys for Defendant
                      9                                                  WALMART INC. (erroneously sued as
                                                                         WALMART, INC.)
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
FORD & HARRISON LLP
                                                                        8                              Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
                             Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 45 of 54


                                                                PROOF OF SERVICE
                      1

                      2           STATE OF CALIFORNIA/COUNTY OF ALAMEDA
                                  I am a citizen of the United States and an employee in the County of Alameda. I am over
                      3
                          the age of eighteen (18) years and not a party to the within action. My business address is FORD
                      4
                          & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.
                      5

                      6
                                  On April 9, 2021, I served the within:
                      7

                      8         DEFENDANT WALMART INC.’S
                                                  INC.'S ANSWER TO PLAINTIFF’S
                                                                   PLAINTIFF'S UNVERIFIED
                                               COMPLAINT FOR DAMAGES
                      9
                          on the following parties:
                 10
                          Brian D. Sudano, Esq.
                 11       Sudano Law Firm
                          1990 N. California Blvd., 8th Floor, Suite 830
                 12       Walnut Creek, CA 94596
                          Telephone:     (925) 849-4183
                 13       Facsimile:     (925) 849-4185
                 14       Email: bsudano@sudanolaw.com
                                   for Plaintiff
                          Attorney for Plaintiff BRIDGETTE HANEY
                                                             HANEY
                 15

                 16         X     BY MAIL: I caused such envelope to be deposited in the mail at Oakland, California. I
                                                               firm’s practice for collection and processing of
                                  am readily familiar with the firm's
                 17               correspondence for mailing. It is deposited with the U.S. Postal Service on that same day
                                  in the ordinary course of business.
                 18

                 19             I declare under penalty of perjury that the foregoing is true and correct and that this
                          document is executed on April 9, 2021, at Oakland, California.
                 20

                 21

                 22                                                        7/440 4,k
                                                                BRIDGETTE C. BURDICK
                 23

                 24

                 25

                 26       WSACTIVELLP:12159315.1
                          WSACT1VELLP:12159315.1


                 27

                 28
FORD & HARRISON LLP
                                                                             9                               Case No. C-21-00175
ATTORNEYS AT LAW                             INC.’S ANSWER TO PLAINTIFF’S
                           DEFENDANT WALMART INC.'S           PLAINTIFF'S UNVERIFIED COMPLAINT FOR DAMAGES
     OAKLAND
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 46 of 54




               EXHIBIT D
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 47 of 54

                      Business Search
                      Business Search -- Entity
                                         Entity Detail

              The California
              The  California Business
                              Business Search
                                       Search isis updated  daily and
                                                   updated daily  and reflects
                                                                      reflects work
                                                                               work processed
                                                                                    processed through
                                                                                              through Saturday,
                                                                                                       Saturday, August
                                                                                                                 August 29,
                                                                                                                        29, 2020.
                                                                                                                            2020. Please
                                                                                                                                    Please refer
                                                                                                                                            refer to
                                                                                                                                                  to document
                                                                                                                                                     document Processing
              Times_for
              ling   for the
                         the received
                             received dates of filings
                                      dates of filings currently
                                                       currently being
                                                                 being processed.  The data
                                                                       processed. The  data provided is not
                                                                                            provided is not a
                                                                                                            a complete
                                                                                                              complete or
                                                                                                                       or certified
                                                                                                                          certified record
                                                                                                                                    record of
                                                                                                                                           of an
                                                                                                                                              an entity.
                                                                                                                                                 entity. Not
                                                                                                                                                         Not all
                                                                                                                                                             all images
                                                                                                                                                                 images are
                                                                                                                                                                        are
              available online.
              available

              C1634374            WALMART INC.
                Registration Date:
                Registration  Date:                  02/03/1989
                                                     02/03/1989
                Jurisdiction:                        DELAWARE                                                                            Certificate of Status
                                                                                                                                          Certificate of Status
                       Type:
                Entity Type:                                     STOCK
                                                     FOREIGN STOCK
                Status:
                Status:                              ACTIVE
                Agent for
                Agent  for Service
                           Service of
                                   of                C
                                                     CT T CORPORATION
                                                           CORPORATION SYSTEM   SYSTEM (C0168406)
                                                                                           (C0168406)
                Process:
                Process:                             To find the most current California registered Corporate Agent
                                                     for Service of Process address and authorized employee(s)
                                                                  click the link above and then select the most
                                                     information, dick
                                                     current 1505 Certificate.

                Entity Address:
                Entity Address:                   708 SW
                                                  708 SW 8TH STREET
                                                  BENTONVILLE AR 72716
                       Mailing Address:
                Entity Mailing Address:           708 SW
                                                  708 SW 8TH STREET
                                                  BENTONVILLE AR 72716
              A Statement
              A Statement of
                          of Information
                             Information is
                                         is due
                                            due EVERY
                                                EVERY year
                                                       year beginning five months
                                                            beginning five        before and
                                                                           months before and through
                                                                                             through the
                                                                                                     the end
                                                                                                         end of
                                                                                                             of February.
                                                                                                                February.


               Document Type                                            
                                                                        It        Date
                                                                             File Dale         it
                                                                                                   PDF

               PUBLICLY TRADED DISCLOSURE                                    06/30/2020


               SI-COMPLETE                                                   01/25/2020


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    07/05/2019
                                                                             07/05/2019


               SI-COMPLETE                                                   01/26/2019
                                                                             01/26/2019


               PUBLICLY TRADED DISCLOSURE                                    07/03/2018


               AMENDED REGISTRATION                                           12/14/2017


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    07/03/2017


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    08/17/2016
                                                                             08/17/2016


               PUBLICLY TRADED DISCLOSURE                                    07/16/2015


               PUBLICLY TRADED DISCLOSURE                                    07/01/2013


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    07/02/2012


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    06/28/2011
                                                                             06/28/2011


               PUBLICLY TRADED DISCLOSURE                                    06/30/2010


               PUBLICLY TRADED DISCLOSURE                                    09/04/2009


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    06/30/2008
                                                                             06/30/2008


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    06/07/2007
                                                                             06/07/2007


               PUBLICLY TRADED DISCLOSURE                                    07/24/2006


               PUBLICLY TRADED DISCLOSURE                                    06/29/2005


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                    06/01/2004


                               DISCLOSURE
               PUBLICLY TRADED DISCLOSURE                                     12/09/2003
                                                                              12/09/2003            Image unavailable.
                                                                                                    Image unavailable. Please
                                                                                                                       Please request
                                                                                                                              request paper copy.
                                                                                                                                      paper copy.

               REGISTRATION                                                  02/03/1989
                                                                             02/03/1989



              •* Indicates the information is not contained in
                                                            in the California Secretary of State's database.

                     If the
                   • If the status
                            status of
                                   of the
                                      the corporation
                                          corporation isis "Surrender,"
                                                            "Surrender," the  agent for
                                                                          the agent   for service
                                                                                          service of
                                                                                                   of process
                                                                                                      process isis automatically
                                                                                                                   automatically revoked.
                                                                                                                                 revoked. Please
                                                                                                                                          Please refer
                                                                                                                                                 refer to
                                                                                                                                                       to California
                                                                                                                                                          California Corporations
                                                                                                                                                                     Corporations
                             section 2114
                     Code section     2114 for
                                            for information
                                                information relating
                                                              relating to
                                                                       to service
                                                                          service upon
                                                                                  upon corporations
                                                                                           corporations that
                                                                                                          that have
                                                                                                               have surrendered.
                                                                                                                     surrendered.
                                           checking or
                   . For information on checking      or reserving
                                                         reserving a a name,
                                                                       name, refer
                                                                              refer to
                                                                                     to Name
                                                                                         Name Availability.
                                                                                                 Availability.
                   . If the image is not available online, forfor information
                                                                  information on
                                                                               on ordering
                                                                                  ordering a   a copy
                                                                                                 copy refer
                                                                                                       refer to Information Requiyik.
                                                                                                             to Information  Requests.
                     For information
                   • For  information on
                                       on ordering
                                           ordering certificates,
                                                     certificates, status
                                                                    status reports,
                                                                           reports, certified
                                                                                    certified copies
                                                                                                copies of
                                                                                                        of documents
                                                                                                           documents and
                                                                                                                       and copies
                                                                                                                           copies of
                                                                                                                                   of documents
                                                                                                                                      documents not  currently available
                                                                                                                                                 not currently  available in
                                                                                                                                                                          in the
                                                                                                                                                                             the
                     Business   Search or
                     Business Search     or to
                                            to request
                                               request a a more   extensive search
                                                            more extensive   search forfor records,
                                                                                           records, refer
                                                                                                     refer to
                                                                                                           to Information
                                                                                                              Information Regitegta.
                                                                                                                           Requests.
                   . For help with searching an entity name, refer to &10_  Search1111;gt
                                                                                       Tips.
                     For descriptions
                   • For  descriptions of
                                        of the
                                           the various
                                               various fields
                                                         fields and
                                                                and status
                                                                     status types,  refer to
                                                                            types, refer       Frequently Asked
                                                                                            to Freauently   Asked Questions.
                                                                                                                     Questions.


                Modify Search
                Modify Search               New Search
                                            New Search               Back to
                                                                     Back to Search
                                                                             Search Results
                                                                                    Results




                                                                                                                                                                                    /
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 48 of 54




                EXHIBIT E
                          Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 49 of 54

                                                                                                              F
 u,                            State of California
              r                 Secretary of State
                                Statement of Information                                                                             GC48779
                              (Foreign Corporation)
                     FEES (Filing and Disclosure): $25.00.                                                                            FILED
                  If this is an amendment, see instructions.                                                          In the office of the Secretary of State
                – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM
      IMPORTANT —                                                                                                            of the State of California

1. CORPORATE NAME
                                                                                                                                   JAN-25 2020
 WALMART INC.




2. CALIFORNIA CORPORATE NUMBER
                                                                      C1634374                                                  This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.
3. If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
   of State, or no statement of information has been previously filed, this form must be completed in its entirety.
         If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
         of State, check the box and proceed to Item 13.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.   STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                      CITY                              STATE       ZIP CODE
708 SW 8TH STREET, BENTONVILLE, AR 72716
5.   STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                                 CITY                              STATE       ZIP CODE


6.   MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                                      CITY                              STATE       ZIP CODE



6.   EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS



Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.   CHIEF EXECUTIVE OFFICER/                   ADDRESS                                                CITY                              STATE       ZIP CODE
C. DOUGLAS MCMILLON                  708 SW 8TH STREET, BENTONVILLE, AR 72716
8.   SECRETARY                                  ADDRESS                                                CITY                              STATE       ZIP CODE
GORDON Y. ALLISON               708 SW 8TH STREET, BENTONVILLE, AR 72716
9.   CHIEF FINANCIAL OFFICER/                   ADDRESS                                                CITY                              STATE       ZIP CODE
MATTHEW ALLEN               708 SW 8TH STREET, BENTONVILLE, AR 72716
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person
                                                        on designated as .the corporation's agent MUST have
                                                                                                        .ave agreed to act .in that capacity
                                                                                                                                      . acity .prior to the designation.]
                                                                                                                                                                -
 C T CORPORATION SYSTEM
11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                                  STATE       ZIP CODE



Type of Business
12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
RETAIL SALES
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

 01/25/2020             KELLY LETTMANN                                               POWER OF ATTORNEY
     DATE                 TYPE/PRINT NAME OF PERSON COMPLETING FORM                            TITLE                                  SIGNATURE
SI-350 (REV 01/2013)                                                                                                             APPROVED BY SECRETARY OF STATE
Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 50 of 54




                EXHIBIT F
                                   Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 51 of 54



                             1   Timothy L. Reed, Bar No. 258034
                                 treed@fordharrison.com
                             2   Noah M. Woo, Bar No. 311123
                                 nwoo@fordharrison.com
                             3   FORD & HARRISON LLP
                                 1901 Harrison Street, Suite 1650
                             4   Oakland, CA 94612
                                 Telephone: 415-852-6910
                             5   Facsimile: 415-852-6925

                             6   Attorneys for Defendant WALMART INC.
                                 (erroneously sued as WALMART, INC.)
                             7

                             8

                             9                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         10                                       COUNTY OF CONTRA COSTA

                         11

                         12      BRIDGETTE HANEY,                                  CASE NO. CIV-DS-2013959

                         13                       Plaintiff,                                            INC.’S NOTICE
                                                                                   DEFENDANT WALMART INC.'S
                                                                                   TO PLAINTIFF AND STATE COURT OF
                         14                  v.                                    REMOVAL OF CIVIL ACTION

                         15      WALMART, INC., and DOES 1 through                 Action Filed:              February 9, 2021
                                 100,                                              Action Removed:            April 9, 2021
                         16
                                                  Defendants.
                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                 WSACTIVELLP:11721690.1
F ORD & HARRISON
FORD    H ARRISON
       LLP                       CASE No.
                                 CASE NO. CIV-DS-2013959
 A T T O R N E Y S AT
 ATTORNEYS         A T LAW
                       LAW                                 INC.’S NOTICE TO PLAINTIFF AND STATE COURT OF REMOVAL OF CIVIL ACTION
                                         DEFENDANT WALMART INC.'S
        OAKLA ND
        OAKLAND
                                    Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 52 of 54



                             1            TO THE CLERK OF THE SUPERIOR COURT OF CONTRA COSTA COUNTY,

                             2    CALIFORNIA AND TO PLAINTIFF BRIDGETTE HANEY AND HER COUNSEL OF

                             3    RECORD:

                             4            PLEASE TAKE NOTICE that defendant Walmart Inc. (erroneously sued as Walmart.

                             5    Inc.), without waiving any of its rights, removed the above-captioned case from this Court by

                             6    filing a Notice of Removal with the Clerk of the United States District Court for the Northern

                             7    District of California. Pursuant to 28 U.S.C. § 1446(d), "the
                                                                                           “the State Court shall proceed no further

                             8    unless the case is remanded."
                                                     remanded.” A copy of the Notice of Removal is attached hereto as Exhibit A.

                             9
                                  Date: April ____,, 2021                       Respectfully submitted,
                         10
                                                                                FORD & HARRISON LLP
                         11

                         12
                                                                                By:
                         13                                                           Timothy L. Reed
                                                                                      Noah M. Woo
                         14                                                           Attorneys for Defendant
                                                                                      WALMART INC. (erroneously sued as
                         15                                                           WALMART, INC.)
                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
F ORD & HARRISON
FORD    H ARRISON
                                  WSACTIVELLP:11721690.1                          -2-
       LLP                       CASE No.
                                 CASE NO. CIV-DS-2013959
 A T T O R N E Y S AT
 ATTORNEYS         A T LAW
                       LAW                                   INC.’S NOTICE TO PLAINTIFF AND STATE COURT OF REMOVAL OF CIVIL ACTION
                                           DEFENDANT WALMART INC.'S
        OAKLA ND
        OAKLAND
                                   Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 53 of 54



                             1                                        PROOF OF SERVICE
                             2
                                        STATE OF CALIFORNIA/COUNTY OF ALAMEDA
                             3          I am a citizen of the United States and an employee in the County of Alameda. I am over
                             4   the age of eighteen (18) years and not a party to the within action. My business address is FORD
                             5   & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.

                             6

                             7          On April ___,, 2021, I served the within:

                             8
                                   DEFENDANTS’ NOTICE TO PLAINTIFF AND STATE COURT OF REMOVAL OF
                                   DEFENDANTS'
                             9                              CIVIL ACTION
                         10      on the following parties:
                                 Brian D. Sudano, Esq.
                         11
                                 Sudano Law Firm
                         12      1990 N. California Blvd., 8th Floor, Suite 830
                                 Walnut Creek, CA 94596
                         13      Telephone:     (925) 849-4183
                                 Facsimile:     (925) 849-4185
                         14
                                 Email: bsudano@sudanolaw.com
                         15               for Plaintiff
                                 Attorney for Plaintiff BRIDGETTE HANEY
                                                                    HANEY

                         16
                                   X    BY MAIL: I caused such envelope to be deposited in the mail at Oakland, California. I
                         17             am readily familiar with the firm’s
                                                                     firm's practice for collection and processing of
                                        correspondence for mailing. It is deposited with the U.S. Postal Service on that same day
                         18
                                        in the ordinary course of business.
                         19
                                       I declare under penalty of perjury that the foregoing is true and correct and that this
                         20
                                 document is executed on April ___,, 2021, at Oakland, California.
                         21

                         22

                         23
                                                                       BRIDGETTE C. BURDICK
                         24

                         25

                         26

                         27

                         28
F ORD &
FORD  & HARRISON
        H ARRISON
       LLP
       LLP                                                                                                          PROOF OF SERVICE
 A T T O R N E Y S AT
 ATTORNEYS         A T LAW
                       LAW
        OAKLA ND
        OAKLAND
                                   Case 3:21-cv-02631-LB Document 1-1 Filed 04/12/21 Page 54 of 54



                             1                                    CERTIFICATE OF SERVICE

                             2
                                         STATE OF CALIFORNIA/COUNTY OF ALAMEDA
                             3           I am a citizen of the United States and an employee in the County of Alameda. I am over
                             4   the age of eighteen (18) years and not a party to the within action. My business address is FORD
                             5   & HARRISON LLP, 1901 Harrison Street, Suite 1650, Oakland, California 94612.

                             6

                             7           On April 12, 2021, I served the within:

                             8
                                    DECLARATION OF NOAH WOO IN SUPPORT OF DEFENDANTS'
                                                                            DEFENDANT'S NOTICE OF
                             9     REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                        10          DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446
                                                       (DIVERSITY JURISDICTION)
                        11       on the following parties:
                        12       Brian D. Sudano, Esq.
                                 Sudano Law Firm
                        13       1990 N. California Blvd., 8th Floor, Suite 830
                                 Walnut Creek, CA 94596
                        14
                                 Telephone:     (925) 849-4183
                        15       Facsimile:     (925) 849-4185
                                 Email: bsudano@sudanolaw.com
                        16                for Plaintiff
                                 Attorney for Plaintiff BRIDGETTE HANEY
                                                                    HANEY
                        17
                                   X     BY MAIL: I caused such envelope to be deposited in the mail at Oakland, California. I
                        18               am readily familiar with the firm’s
                                                                      firm's practice for collection and processing of
                                         correspondence for mailing. It is deposited with the U.S. Postal Service on that same day
                        19
                                         in the ordinary course of business.
                        20
                                       I declare under penalty of perjury that the foregoing is true and correct and that this
                        21
                                 document is executed on April 12, 2021, at Oakland, California.
                        22

                        23

                        24
                                                                       BRIDGETTE C. BURDICK
                        25
                                 WSACTIVELLP:12159324.1
                        26

                        27

                        28
F ORD &
FORD  & HARRISON
        H ARRISON
       LLP
       LLP                                                                                                     CERTIFICATE OF SERVICE
 A T T O R N E Y S AT
 ATTORNEYS         AT L AW
                      LAW
        OAKLA ND
        OAKLAND
